                                             Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 1 of 53




                                   1                                     UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4        RICHARD R. SINGH,                                Case No. 18-cv-07622-YGR (PR)
                                                           Petitioner,                       ORDER DENYING PETITION FOR
                                   5
                                                                                             WRIT OF HABEAS CORPUS; AND
                                                     v.                                      DENYING CERTIFICATE OF
                                   6
                                                                                             APPEALABILITY
                                   7        J. ROBERTSON, Warden,
                                                           Respondent.
                                   8

                                   9   I.       INTRODUCTION
                                  10            Petitioner Richard R. Singh brings this pro se petition for a writ of habeas corpus pursuant

                                  11   to 28 U.S.C. § 2254, challenging the validity of a conviction obtained against him in state court

                                  12   and raising multiple claims. Dkt. 1. Thereafter, Petitioner filed an amended petition, which is the
Northern District of California
 United States District Court




                                  13   operative petition in this action. Dkt. 21.

                                  14            On April 10, 2015, a Monterey County jury convicted Petitioner of two counts of first

                                  15   degree murder, and the jury also convicted his codefendant, Jordan Killens1 of one count of first

                                  16   degree murder. The victims, Demetrius Safford and Navneal Singh,2 were shot and killed on the

                                  17   night of August 11, 2013, on the side of Dunbarton Road in Aromas. Petitioner was convicted of

                                  18   both murders; Killens was convicted of murdering only Safford.

                                  19            Having read and considered the papers filed in connection with this matter and being fully

                                  20   informed, the Court hereby DENIES the amended petition as to all claims for the reasons set forth

                                  21   below.

                                  22   II.      BACKGROUND
                                  23            A.        Factual Background
                                  24            The state appellate court handled the direct appeals filed by Petitioner and Killens in an

                                  25
                                                1
                                  26            Killens filed a separate federal habeas action, and his habeas petition was denied on the
                                       merits on November 16, 2020. See Case No. 19-cv-02621 HSG (PR).
                                  27            2
                                                 Because Petitioner shares the same last name with one of the victims (Navneal Singh)
                                  28   and one of the witnesses (Reginald Singh), the Court will use Navneal and Reginald’s first names
                                       for clarity.
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 2 of 53




                                   1   unpublished opinion and described the relevant facts as follows3:

                                   2                 The prosecution presented the testimony of two eyewitnesses to the
                                   3                 murders: Ronald Saxton and Eric Romero, both of who had gone to
                                                     the scene of the murder with defendants, believing they were going to
                                   4                 participate in a home invasion robbery.

                                   5
                                                     A. Relationships
                                   6                 Romero, one of the eyewitnesses, had known defendants since
                                                     elementary school, and he had known Saxton since high school.
                                   7                 Saxton, the other eyewitness, had known defendant Killens, who was
                                                     nicknamed “Liggz,” since high school. Saxton had met defendant
                                   8                 Singh through defendant Killens a few months before the Navneal
                                   9                 and Safford murders. Saxton and defendants would “hang out” and
                                                     smoke marijuana together. Saxton was the only one of the four who
                                  10                 had a car—a black Lincoln.

                                  11                 Victim Navneal lived in Sacramento. Reginald Singh, defendant
                                                     Singh’s brother, became friends with Navneal in 2010. Reginald
                                  12
Northern District of California




                                                     introduced Navneal to defendant Singh. Defendant Singh referred to
 United States District Court




                                  13                 Navneal as “cousin,” even though they were not actually related to
                                                     each other.
                                  14
                                                     On July 4, 2013, defendant Singh attended a birthday party for
                                  15                 Reginald in Sacramento. Romero and Saxton also attended the party.
                                                     Navneal attended a later party at a motel room with Reginald,
                                  16
                                                     defendant Singh, Romero, and Saxton.
                                  17
                                                     B. The Shooting—Initial Witnesses
                                  18
                                                     At about 9:47 p.m. on August 11, 2013, Yvonne Cortez and her
                                  19                 husband, Luis Sanchez, were driving home on Dunbarton Road. They
                                                     saw two cars parked on the side of the road and four people standing
                                  20                 in between the cars. One car was a black Lincoln LS. One of the cars
                                                     had its hood open, and the other car had its trunk open. Two men were
                                  21                 facing the other two men.
                                  22
                                                     A resident on Dunbarton Road heard 10 to 15 gunshots in rapid
                                  23                 succession. Another area resident heard about five shots followed by
                                                     three or four more shots. A third resident heard seven to nine shots.
                                  24
                                                     At about 10:15 p.m., an off-duty deputy sheriff called 911 after seeing
                                  25                 two bodies on the ground behind a car on Dunbarton Road. Another
                                                     deputy was dispatched to the scene, where he saw the victims’ bodies
                                  26
                                  27
                                              3
                                  28             This summary is presumed correct. See Hernandez v. Small, 282 F.3d 1132, 1135 n.1
                                       (9th Cir. 2002); 28 U.S.C. § 2254(e)(1).
                                                                                      2
                                       Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 3 of 53




                                                on the ground behind a gold Toyota sedan. The deputy observed bullet
                                   1            wounds to both victims’ heads and bullet holes in the Toyota.
                                   2
                                                C. Investigation
                                   3            A detective was also dispatched to investigate the shootings. He
                                   4            located four .45–caliber brass bullet casings at the scene. Another
                                                detective found two additional .45–caliber casings the next day. A cell
                                   5            phone was found in the Toyota.

                                   6            Forensic evidence technician Victor Lurz processed the vehicle. He
                                                observed evidence of four bullet strikes to the vehicle, likely made by
                                   7            three bullets, but he recovered only one bullet, from the trunk of the
                                   8            car.

                                   9            About a year later, metal detectors were employed at the scene of the
                                                murder. Three more .45–caliber bullets and a seventh .45–caliber
                                  10            casing were located at that time. According to Monterey County
                                                Sheriff’s Detective Rick Jorgensen, the evidence—including a bullet
                                  11
                                                found in Navneal’s head and a fragment found in Safford’s head—
                                  12            indicated that eight bullets had been fired.
Northern District of California
 United States District Court




                                  13            An autopsy revealed that Safford had been shot three times. One shot
                                                was to the back of the head. Bullet fragments were found in his skull.
                                  14            Safford had abrasions on his face that could have been caused by
                                                falling down and hitting his face on the ground. He also had a bullet
                                  15
                                                wound in his back. The bullet had exited his chest. He had a third
                                  16            bullet wound in his right foot. A bullet had entered and exited one of
                                                Safford’s shoes.
                                  17
                                                Navneal had also been shot three times. He had an entrance wound in
                                  18            the back of his head, from which a bullet was extracted. A second
                                                bullet had entered his right lower back and had exited his abdomen.
                                  19
                                                The condition of the exit wound indicated that Navneal had been
                                  20            pressing up against something or lying on the ground. A third bullet
                                                had entered Navneal’s leg just below the knee and exited his thigh.
                                  21
                                                Forensic scientist Adam Lutz analyzed five bullets from the murder.
                                  22            It was highly likely that all five bullets, which were all full metal
                                  23            jacketed bullets, were fired from the same gun. The bullets included
                                                one taken from Navneal’s skull. Lutz also analyzed seven casings
                                  24            from the murder. He concluded it was likely that all of the casings
                                                came from the same gun as well. However, he could not rule out the
                                  25            possibility that there had been two guns because there was a potential
                                                eighth bullet strike.[FN 5]
                                  26
                                  27            [FN 5:] Lutz was given a hypothetical mirroring facts from the case,
                                                as follows: one bullet was found in “the skull of victim number one,”
                                  28            a second bullet was found in the trunk of the car, three bullets were
                                                                                  3
                                       Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 4 of 53




                                                found in the ground near “victim number one,” there was a bullet
                                   1            strike on the car, there was a bullet strike on the muffler, there was a
                                   2            bullet fragment in “victim number 2’s head,” and there were seven
                                                casings. Lutz was asked if he could “rule out two guns or two
                                   3            shooters.” Lutz said, “No,” and explained that with “seven cartridge
                                                cases, eight bullet strikes,” a second gun was “a possibility.”
                                   4
                                                Lutz had looked at the bullet fragments taken from Safford’s skull.
                                   5
                                                He described them as “very small lead fragments.” Lutz had not
                                   6            analyzed the bullet fragments with magnification or “the appropriate
                                                lighting,” however, so he could not “give an opinion” on whether the
                                   7            bullet fragments found in Safford’s skull were from a different type
                                                of bullet—i.e., not a full metal jacket bullet.[FN 6]
                                   8
                                                [FN 6:] Lutz was asked whether the “lead fragment” in Safford’s skull
                                   9
                                                “give rise to maybe a second type of bullet fired other than the full
                                  10            metal jacket bullets.” Lutz responded, “That’s speculative based on
                                                what I have done. Because I did not look at these fragments in the lab
                                  11            with magnification, with the appropriate lighting. So that would be a
                                                little bit of a stretch for me to give an opinion on that particular issue.”
                                  12
Northern District of California
 United States District Court




                                                Defendant Singh did not attend Navneal’s funeral. Prior to the funeral,
                                  13
                                                Reginald asked defendant Singh if he had heard about Navneal’s
                                  14            murder. Defendant Singh said he had no idea. At the funeral, Reginald
                                                got into an argument with his ex-girlfriend, Komal Prasad, who had
                                  15            had an affair with Navneal. Reginald told Prasad that he knew what
                                                had happened to Navneal and “who did it,” and he told her that
                                  16            Navneal had been with defendant Singh on the night of the murders.
                                  17
                                                D. Interview and Arrests of Defendant Singh
                                  18            Defendant Singh was interviewed in late February 2014 at the
                                                Sheriff’s Department. He received the Miranda warnings[FN 7] and
                                  19
                                                agreed to talk. When asked if he knew about Navneal’s murder,
                                  20            defendant Singh said he had heard about it from his brother Reginald,
                                                a few days after it happened. Defendant Singh had also seen news
                                  21            reports about the murders. Defendant Singh referred to Navneal as his
                                                “cus” or cousin.
                                  22

                                  23            [FN 7:] Miranda v. Arizona (1966) 384 U.S. 436.

                                  24            Defendant Singh acknowledged that Navneal and Stafford had given
                                                him a ride from Sacramento to Monterey on the day of their murders.
                                  25            Defendant Singh said he had been dropped off at a smoke shop on
                                                Lighthouse Avenue between 1:00 p.m. and 3:00 p.m., and that
                                  26            Navneal and Stafford had told him they were going to go back to
                                  27            Sacramento. Defendant Singh then met up with a friend and went to
                                                Lovers Point, where he and the friend smoked marijuana. Defendant
                                  28            could not name the friend or say whether the friend was male or
                                                                                     4
                                       Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 5 of 53




                                                female. Defendant Singh denied communicating with Navneal,
                                   1            through text messages or calls, after being dropped off.
                                   2
                                                Defendant Singh was arrested for the murders after his interview but
                                   3            was subsequently released due to insufficient evidence. He was
                                                arrested again on July 15, 2014.
                                   4

                                   5            E. Cell Phone Evidence
                                                Cell phone and cell tower records showed that defendant Singh and
                                   6            Navneal had communicated at about 12:15 p.m. on the day of the
                                                murders and that they had traveled from Sacramento to Monterey at
                                   7            around the same time that day.
                                   8
                                                At 7:23 p.m., defendant Singh’s phone was in Marina. At 7:57 p.m.,
                                   9            he called Navneal while in Seaside. He made additional calls from
                                                Seaside and then received calls from Navneal at 8:11 p.m. and 8:22
                                  10            p.m. Subsequent calls to and from Navneal indicated that defendant
                                                Singh was moving north into Castroville and then east towards
                                  11
                                                Salinas. Defendant Singh received a call from Navneal at 9:25 p.m.,
                                  12            a call from Saxton at 9:33 p.m., and a call from Romero at 9:41 p.m.
Northern District of California




                                                At 9:42 p.m., defendant Singh’s phone made an outgoing call that
 United States District Court




                                  13            went through a tower on Dunbarton Road. He also received a call that
                                                went through the Dunbarton Road tower at 9:45 p.m. At 10:08 p.m.,
                                  14            defendant Singh made a call that went through the Dunbarton Road
                                                tower, but by 10:11 p.m., he was moving south. By 10:19 p.m., he
                                  15
                                                was in Salinas, and at 10:34 p.m., he was in Marina.
                                  16
                                                Saxton called Romero at 7:18 p.m. on the day of the murders.
                                  17            Saxton’s calls around that time were made from Seaside and Marina,
                                                as he was moving north. At 9:33 p.m., Saxton called defendant Singh
                                  18            from a location in Salinas.
                                  19
                                                Romero, too, was in the Seaside area at 7:18 p.m. on the day of the
                                  20            murders. Romero received several calls from defendant Singh
                                                between 8:00 p.m. and 8:14 p.m., while Romero was still in Seaside.
                                  21            Romero’s phone made a call through a tower on Crazy Horse Canyon
                                                Road in Salinas at 9:41 p.m., and it received a call from a tower on
                                  22            Dunbarton Road in Aromas at 9:42 p.m. Romero’s phone next made
                                  23            a call from Salinas at 10:25 p.m.

                                  24            Between June 3, 2013 and August 11, 2013, defendant Singh and
                                                Navneal had made 166 calls to one another. After 10:15 p.m. on the
                                  25            day of the murders, there were no calls between them.
                                  26            Defendant Singh got a new cell phone number three days after the
                                  27            murder. Saxton’s last phone call to defendant Singh was on
                                                September 17, 2013.
                                  28
                                                                                 5
                                       Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 6 of 53




                                                Kayana Jackson was the girlfriend of defendant Killens in August
                                   1            2013. In September 2013, defendant Killens sent Jackson a text
                                   2            message: “You mean a lot to me. But remember when I told you I did
                                                something and I wish I could tell you?” Jackson wrote back, asking
                                   3            what defendant Killens had done. Defendant Killens responded:

                                   4            “Something that might fuck up our relationship. All I’m saying is
                                                what I did, I could be in jail for life and you don’t deserve that.”
                                   5
                                                Jackson asked defendant Killens to tell her what he had done, but
                                   6            Killens indicated he would not do so over the phone.

                                   7            In text messages the following day, defendant Killens again indicated
                                                he might tell Jackson what he had done. He also indicated that it might
                                   8            be “too real” for Jackson to understand.
                                   9
                                                About a week later, defendant Killens told Jackson he had shot and
                                  10            killed someone. Defendant Killens showed Jackson a gun that was in
                                                his bedroom dresser. The gun was a semiautomatic, “silver grayish”
                                  11            and “palm size.”
                                  12            Jackson was interviewed by the police in August 2014. Jackson told
Northern District of California
 United States District Court




                                                the police that defendant Killens had not talked to her about the
                                  13
                                                murders. Upon further questioning, Jackson admitted that defendant
                                  14            Killens had told her he had shot or killed someone.

                                  15
                                                F. Probation Search of Defendant Killens
                                  16            On August 5, 2014, defendant Killens was under the supervision of
                                                the probation department with a search and seizure waiver. Probation
                                  17            officers conducted a search of his parents’ home on that date. They
                                                examined defendant Killens’s cell phone, including his text messages.
                                  18
                                                One outgoing text message to Jackson read, “I was taking a nap and
                                  19
                                                my phone kept going off. They went to my granny’s and said I had a
                                  20            warrant for the murder of two men. Delete these messages, all of
                                                them.” Another outgoing message to Jackson read, “Na. That’s
                                  21            stupid. All the freedom they’re going to take from me. I’m staying out
                                                as long as I can.” In response, Jackson asked, “Are they trying to get
                                  22            you for 25 years to [life]?” Defendant Killens’s reply said, “Maybe. I
                                  23            don’t know. Up to the judge.”

                                  24            The probation officers also opened up Facebook on defendant
                                                Killens’s cell phone. An October 10, 2013 Facebook post by
                                  25            defendant Killens said, “I only fucc with a few niggas and all of em
                                                shoot niggas.” An October 14, 2013 post by defendant Killens read,
                                  26            “My nigga said I got to have weed to fucc with him.” Defendant
                                  27            Killens had “tagged” defendant Singh in that post as well as another
                                                one, dated October 13, 2013, which linked to a YouTube video.
                                  28            Defendant Singh had also tagged defendant Killens in a Facebook
                                                                                  6
                                       Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 7 of 53




                                                post dated November 6, 2013, which said, “just stop it my nigga it
                                   1            aint coo lol.” On December 11, 2013, defendant Killens had posted,
                                   2            “Ask [defendant Singh] he’ll tell you everything you need to know
                                                when I go in. Lol.” On June 16, 2014, defendant Killens had tagged
                                   3            defendant Singh in a video post, which said, “This finna be . . . fathers
                                                day . . . . . . aint nobody was trying to dance with her she was humping
                                   4            everything but a nigga . . . .” Defendant Killens had also accessed a
                                                Facebook link regarding the murders.
                                   5

                                   6            An August 5, 2014 Facebook message from defendant Killens to a
                                                person named Tran read, “I know shits crazy.” The reply read, “He
                                   7            got caught with the same struzy you had?” Defendant Killens
                                                responded, “Sum like that.” Tran’s response asked, “Is he gonna drop
                                   8            a dime on you? Ha ha. Just kidding.” The reply message from
                                                defendant Killens stated, “He already did.” Another outgoing
                                   9
                                                message from defendant Killens read, “It’s bad for me right now. I’m
                                  10            trying to get to Hawaii.” Other outgoing Facebook messages indicated
                                                that defendant Killens was “going to try to slide” (meaning leave) and
                                  11            that he needed to get out of the country.
                                  12            Defendant Killens’s cell phone also contained news articles regarding
Northern District of California
 United States District Court




                                                the arrest of defendant Singh for the murders of Navneal and Safford.
                                  13
                                                The probation officers confiscated the cell phone.
                                  14
                                                G. Saxton’s Testimony
                                  15
                                                A detective located a black Lincoln LS at an apartment complex in
                                  16            Seaside on August 13, 2013. The Lincoln was registered to Ronald
                                                Saxton, who testified at trial under a grant of immunity.
                                  17
                                                A few weeks before the Navneal/Safford murders, Saxton was driving
                                  18            a car with defendant Singh. Saxton was arrested for possessing a gun,
                                                and he pleaded guilty, but at trial he claimed that the gun had actually
                                  19
                                                belonged to defendant Singh.
                                  20
                                                On August 11, 2013, Saxton received a call from defendant Singh.
                                  21            Defendant Singh said he was coming down from Sacramento with his
                                                cousin and a friend. Saxton later exchanged text messages with
                                  22            defendant Singh, in which they discussed a plan to rob a house in
                                  23            Prunedale. Defendant Singh said a friend of his lived in the house and
                                                that there would be money and gold. Defendant Singh wanted Saxton
                                  24            to be the driver, and he wanted defendant Killens to come.

                                  25            Saxton picked up defendants from the home of defendant Killens’s
                                                grandmother. They then picked up Romero. While they were stopped
                                  26            for gas, defendant Killens said he had a gun and showed Saxton that
                                  27            he was carrying a gun, which appeared to be a revolver. Defendant
                                                Singh talked about meeting up with his cousin and a friend, who
                                  28            would be helping with the robbery. Defendant Singh said his cousin
                                                                                   7
                                       Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 8 of 53




                                                had a gun.
                                   1

                                   2            Defendant Singh directed Saxton to drive to Prunedale. They
                                                contacted a car that was stopped on a back road. Defendant Singh got
                                   3            out of Saxton’s car and went inside the other car for a while, then
                                                returned to Saxton’s car. Both cars then drove off, with Saxton’s car
                                   4            in the lead and defendant Singh directing him where to go. On another
                                                back road, Saxton pulled the car over. The other car parked in front
                                   5
                                                of him. Defendants and Romero exited Saxton’s car, and two
                                   6            people—Navneal and Safford—got out of the other car.

                                   7            Saxton watched the group talk and smoke cigarettes for a while.
                                                Romero then returned to Saxton’s car. The others continued to talk.
                                   8            Navneal then took out a gun and passed it to defendant Singh.
                                   9
                                                After about 10 to 12 minutes, the group shook hands, and defendants
                                  10            walked back towards Saxton’s car. Defendants then turned around
                                                and shot at Navneal and Safford, whose backs were turned. Navneal
                                  11            and Safford “dropped.” Saxton heard about eight shots and believed
                                                that both defendants fired guns. Saxton described the gun that
                                  12            defendant Singh had used as a black gun with a big barrel—likely a
Northern District of California
 United States District Court




                                                .45–caliber.
                                  13

                                  14            After the shooting, defendants got back into Saxton’s car. Defendant
                                                Singh told Saxton, “Go before I leave you here, too.” Saxton drove
                                  15            defendants to Romero’s neighborhood, where defendants and
                                                Romero got out of the car. The others instructed Saxton not to say
                                  16            anything.
                                  17
                                                Saxton stopped hanging out with defendant Singh after the murders,
                                  18            but he continued to have telephone contact with defendant Singh, in
                                                order to “keep it cool.”
                                  19
                                                Saxton was arrested and interviewed five times about the murders.
                                  20            During the first three interviews, he did not tell the truth because he
                                  21            was scared of defendants. In the first interview, he denied having seen
                                                Navneal or Safford and denied having been to Dunbarton Road. In the
                                  22            second interview, he admitted having driven defendant Singh to
                                                Dunbarton Road, saying he had given him a ride to a party. After
                                  23            Saxton was arrested and booked for being an accessory to murder, he
                                                told the police he had given defendant Singh a ride to meet his cousin
                                  24            on Dunbarton Road, and he told the police that defendant Singh had
                                  25            shot two people. After the police told Saxton that Romero was in
                                                custody, Saxton admitted that Romero had been present. Saxton later
                                  26            acknowledged that he had also driven defendant Killens to the scene
                                                of the murders, but he told the police that only defendant Singh had
                                  27            shot the victims. At the time, defendant Killens was still out of
                                                custody. Eventually, after hearing that both defendants were in
                                  28
                                                custody, Saxton gave another statement, in which he told the truth:
                                                                                   8
                                       Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 9 of 53




                                                that both defendants had shot at the victims.
                                   1

                                   2            According to Monterey County Sheriff’s Detective Martin Opseth,
                                                Saxton’s first interview was on July 22, 2014. Saxton admitted
                                   3            knowing defendant Singh and Romero, and he admitted dropping
                                                defendant Singh off on Dunbarton Road, saying he believed
                                   4            defendant Singh was going to a party.
                                   5
                                                H. Romero’s Testimony
                                   6            Romero was in a witness relocation/protection program when he
                                                testified at trial.
                                   7

                                   8            On the day of the murders, Romero went to go hang out with
                                                defendants and Saxton. The other three picked Romero up, and at
                                   9            some point they met up with another car, which started following
                                                them. Both cars pulled over, and defendant Singh got into the other
                                  10            car. Both cars then began driving again, with defendant Singh giving
                                                Romero directions over the phone, which Romero relayed to Saxton,
                                  11
                                                the driver. Both cars eventually pulled off on Dunbarton Road. Saxton
                                  12            parked behind the other car, and everyone exited the cars except
Northern District of California




                                                Saxton. Romero realized he had met one of the men from the other
 United States District Court




                                  13            car about a month earlier, in Sacramento.

                                  14            Romero, defendants, and the victims stood in a circle, smoking,
                                                outside of the cars. Defendants and the victims discussed plans for a
                                  15
                                                home invasion robbery. Safford then pulled out a gun—a black
                                  16            semiautomatic, showed it to the others, and handed it to Navneal, who
                                                then handed it to defendant Singh. Defendant Singh checked the clip
                                  17            for bullets, then cocked the gun. Defendant Killens then pulled out a
                                                silver revolver and showed it to everyone. At that point, Romero
                                  18            returned to Saxton’s car.
                                  19
                                                Romero saw defendants shake hands with the victims as if they were
                                  20            saying goodbye. The victims then began walking towards their car.
                                                Defendants then pulled out guns and shot the victims. The victims
                                  21            both “dropped,” and defendants returned to Saxton’s car.
                                  22            Defendant Singh came back to Romero’s house after the murders.
                                  23            Defendant Singh left after five or ten minutes, but returned later to
                                                spend the night. When defendant Singh returned, he no longer had the
                                  24            gun, but he had a “lump sum of money.”

                                  25            Romero continued to have contact with defendant Singh following
                                                the murders but slowly disassociated with him. Romero had heard
                                  26            defendants “plotting on” Saxton after Saxton had “cut [them] off,”
                                  27            and he was scared. Romero acknowledged, however, that he was with
                                                defendant Singh in March of 2014 when the police stopped a car in
                                  28            which they were riding. Romero was in possession of ecstasy and
                                                                                  9
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 10 of 53




                                                      heroin at the time, leading to drug possession charges.
                                   1

                                   2                  Romero was interviewed twice by the police. During his first
                                                      interview, on July 31, 2014, Romero told the police that he and Saxton
                                   3                  had picked up defendant Singh from Dunbarton Road. Romero denied
                                                      being present during the murders or bringing defendant Singh to the
                                   4                  site, and he denied knowing the victims. Romero did not name
                                                      defendant Killens: he was scared of defendant Killens, who was still
                                   5
                                                      out of custody.
                                   6
                                                      During his second interview, on August 8, 2014, Romero named both
                                   7                  defendants. Defendant Killens was not in custody yet; he was arrested
                                                      three days later. No promises were made to Romero, but Detective
                                   8                  Opseth did say he would try to help Romero by talking to the District
                                                      Attorney about his pending cases. At the time, Romero had pending
                                   9
                                                      charges involving possession of stolen property and possession for
                                  10                  sale of narcotics. The charges were dismissed after Romero testified
                                                      at the preliminary hearing.
                                  11
                                                      At trial, Romero admitted that some of his testimony at the
                                  12                  preliminary hearing had not been “the full truth.” He had
Northern District of California
 United States District Court




                                                      “misremembered.” For instance, he had previously testified that the
                                  13
                                                      group went to Salinas before going to Dunbarton Road, but he was no
                                  14                  longer sure that was accurate.

                                  15
                                                      I. Defense Witnesses
                                  16                  Defendant Killens’s mother testified that defendant Killens lived with
                                                      her and his grandmother in Seaside during August 2013. They moved
                                  17                  to another Seaside residence in October 2013.
                                  18                  Shannon Langley was close friends with Safford and was living with
                                                      him in August 2013. On August 11, 2013, Safford left the house, then
                                  19
                                                      came back with Navneal. Safford took his .45–caliber gun with him
                                  20                  when he and Navneal later drove away.

                                  21   See People v. Singh, et al., No. H042511, 2018 WL 1046260, at *2-8 (Cal. Ct. App. Feb. 26,

                                  22   2018) (footnotes in original).

                                  23          B.      Procedural History

                                  24                          1. Conviction and Sentencing

                                  25          As mentioned above, a Monterey County jury found Petitioner guilty of two counts of

                                  26   first-degree murder with special circumstances of lying in wait and multiple murder (Cal. Penal

                                  27   Code §§ 187, 190.2(a)(3) & (15)), and found true multiple personal use of a firearm enhancement

                                  28
                                                                                       10
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 11 of 53




                                   1   allegations as to both counts.4 2 Clerk’s Transcript (“CT”) 564-573. On June 24, 2015, the trial

                                   2   court sentenced him to life without the possibility of parole plus fifty years to life. 3CT 611-612.

                                   3                          2. Post-Conviction Appeals and Collateral Attacks
                                   4          Petitioner appealed and filed a state habeas petition in the California Court of Appeal.

                                   5   3CT 660-661, Resp’t Ex. 8. In an unpublished decision dated October 2, 2017, the California

                                   6   Court of Appeal upheld the murder convictions and special circumstances enhancements, but

                                   7   reversed and remanded the matter to the trial court for resentencing by striking the firearm

                                   8   enhancements (Cal. Penal Code § 12022.53(d) & (e)), and imposing a previously stayed firearm

                                   9   enhancement (Cal. Penal Code § 12022.53(c)). Resp’t Ex. 9. The California Court of Appeal

                                  10   denied the state habeas petition on the same day. Resp’t Ex. 10.

                                  11          On October 31, 2017, the California Court of Appeal issued an order modifying its opinion

                                  12   with no change in the judgment and denying rehearing. Resp’t Ex. 11.
Northern District of California
 United States District Court




                                  13          Petitioner filed petitions for review of the decision on appeal and the denial of the state

                                  14   habeas petition in the California Supreme Court. Resp’t Exs. 12 & 13. On January 17, 2018, the

                                  15   California Supreme Court denied review of the denial of the state habeas petition. Resp’t Ex. 14.

                                  16   On the same day, the California Supreme Court granted review of the decision on appeal and

                                  17   remanded to the California Court of Appeal with directions to vacate its decision and further

                                  18   consider the cause in light of California Senate Bill 620. Resp’t Ex. 15.

                                  19          On February 26, 2018, the California Court of Appeal again affirmed the convictions but

                                  20   reversed and remanded to the trial court for resentencing to strike the California Penal Code

                                  21   § 12022.53(d) and (e) enhancements and to consider exercising its discretion to strike the

                                  22   previously stayed California Penal Code § 12022.53(c) enhancements.5 Resp’t Ex. 16.

                                  23          On June 19, 2018, the trial court resentenced Petitioner to life without parole consecutive

                                  24   to 40 years. Resp’t Ex. 17.

                                  25

                                  26          4
                                               The jury also found Killens guilty of one count of first-degree murder with the special
                                  27   circumstance of lying in wait and personal use enhancements. 2CT 574-583.
                                              5
                                  28            The state appellate court incorporated the modifications made in its October 31, 2017
                                       Order into its February 26, 2018 Order.
                                                                                        11
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 12 of 53



                                                                3. Federal Court Proceedings
                                   1
                                              On December 19, 2018, Petitioner filed the instant federal habeas petition raising eleven
                                   2
                                       claims. Dkt. 1.
                                   3
                                              This matter was originally assigned to Magistrate Judge Susan van Keulen. Dkt. 2.
                                   4
                                       Thereafter, the case was reassigned to the undersigned. Dkt. 4.
                                   5
                                              On May 13, 2019, Respondent filed a motion to dismiss the habeas corpus petition for
                                   6
                                       failure to exhaust state remedies, in which Respondent argued that some of Petitioner’s claims
                                   7
                                       should be dismissed as unexhausted. Dkt. 9. Petitioner filed his opposition, and Respondent filed
                                   8
                                       a reply. Dkts. 12, 14.
                                   9
                                              On August 14, 2019, Petitioner filed a motion for leave to amend his petition to delete the
                                  10
                                       unexhausted claims. Dkt. 16.
                                  11
                                              On September 11, 2019, Respondent also filed an administrative motion to relate Killens’s
                                  12
Northern District of California




                                       pending federal habeas action, Case No. 19-cv-02621 HSG (PR), because, as mentioned above,
 United States District Court




                                  13
                                       Petitioner and Killens were tried together in state court. Dkt. 17. On September 18, 2019, the
                                  14
                                       Court filed an order determining that the cases were not related. Dkt. 18.
                                  15
                                              On October 18, 2019, Petitioner filed a proposed amended petition alleging only
                                  16
                                       unexhausted claims. Dkt. 19.
                                  17
                                              On November 2019, the Court granted Petitioner’s motion to amend his petition to delete
                                  18
                                       the unexhausted claims, and denied Respondent’s motion to dismiss as moot. Dkt. 20. The Court
                                  19
                                       directed the Clerk of the Court to file his proposed amended petition, which the Clerk docketed as
                                  20
                                       a separate document, labeled “Amended Petition.” See Dkt. 21. Petitioner raised the following
                                  21
                                       claims in his amended petition: (1) admission of false and irrelevant evidence; (2) prosecutorial
                                  22
                                       misconduct based on the introduction of false or misleading evidence; (3) prosecutorial
                                  23
                                       misconduct for misrepresenting testimony on ballistics evidence; (4) ineffective assistance of trial
                                  24
                                       counsel for failing to object to prosecutor’s argument regarding the circumstantial evidence
                                  25
                                       instruction; (5) prosecutorial misconduct for misrepresenting and eliciting inadmissible evidence
                                  26
                                       in the form of text messages between Petitioner and Navneal; (6) ineffective assistance of trial
                                  27
                                       counsel for failing to object to prosecutor’s remarks in closing argument regarding “lesser
                                  28
                                                                                        12
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 13 of 53




                                   1   criminals”; (7) cumulative error; and (8) pervasive prosecutorial error. See id.

                                   2          On February 25, 2020, Respondent filed an answer. Dkts. 24, 24-1. Even though

                                   3   Petitioner was given the opportunity to do so, he has not filed a traverse, and the time frame for

                                   4   doing so has passed. This matter is fully briefed and ripe for adjudication.

                                   5   III.   LEGAL STANDARD
                                   6          A federal court may entertain a habeas petition from a state prisoner “only on the ground

                                   7   that he is in custody in violation of the Constitution or laws or treaties of the United States.” 28

                                   8   U.S.C. § 2254(a). Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”) of 1996,

                                   9   a district court may not grant a petition challenging a state conviction or sentence on the basis of a

                                  10   claim that was reviewed on the merits in state court unless the state court’s adjudication of the

                                  11   claim: “(1) resulted in a decision that was contrary to, or involved an unreasonable application of,

                                  12   clearly established Federal law, as determined by the Supreme Court of the United States; or
Northern District of California
 United States District Court




                                  13   (2) resulted in a decision that was based on an unreasonable determination of the facts in light of

                                  14   the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d). The first prong

                                  15   applies both to questions of law and to mixed questions of law and fact, see Williams (Terry) v.

                                  16   Taylor, 529 U.S. 362, 407-09 (2000), while the second prong applies to decisions based on factual

                                  17   determinations, see Miller-El v. Cockrell, 537 U.S. 322, 340 (2003).

                                  18          A state court decision is “contrary to” Supreme Court authority, that is, falls under the first

                                  19   clause of section 2254(d)(1), only if “the state court arrives at a conclusion opposite to that

                                  20   reached by [the Supreme] Court on a question of law or if the state court decides a case differently

                                  21   than [the Supreme] Court has on a set of materially indistinguishable facts.” Williams (Terry), 529

                                  22   U.S. at 412-13. A state court decision is an “unreasonable application of” Supreme Court

                                  23   authority, falling under the second clause of section 2254(d)(1), if it correctly identifies the

                                  24   governing legal principle from the Supreme Court’s decisions but “unreasonably applies that

                                  25   principle to the facts of the prisoner’s case.” Id. at 413. The federal court on habeas review may

                                  26   not issue the writ “simply because that court concludes in its independent judgment that the

                                  27   relevant state-court decision applied clearly established federal law erroneously or incorrectly.”

                                  28   Id. at 411. Rather, the application must be “objectively unreasonable” to support granting the writ.
                                                                                         13
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 14 of 53




                                   1   Id. at 409.

                                   2           Under the second prong, see 28 U.S.C. § 2254(d)(2), a state court decision “based on a

                                   3   factual determination will not be overturned on factual grounds unless objectively unreasonable in

                                   4   light of the evidence presented in the state-court proceeding.” Miller-El, 537 U.S. at 340; Torres

                                   5   v. Prunty, 223 F.3d 1103, 1107 (9th Cir. 2000). Moreover, “a determination of a factual issue

                                   6   made by a State court shall be presumed to be correct,” and the petitioner “shall have the burden

                                   7   of rebutting the presumption of correctness by clear and convincing evidence.” 28 U.S.C.

                                   8   § 2254(e)(1).

                                   9           On federal habeas review, AEDPA “imposes a highly deferential standard for evaluating

                                  10   state-court rulings” and “demands that state-court decisions be given the benefit of the doubt.”

                                  11   Renico v. Lett, 559 U.S. 766, 773 (2010) (internal quotation marks omitted). Even if constitutional

                                  12   error is established, habeas relief is warranted only if the error had a “substantial and injurious
Northern District of California
 United States District Court




                                  13   effect or influence in determining the jury’s verdict.” Penry v. Johnson, 532 U.S. 782, 795-96

                                  14   (2001) (quoting Brecht v. Abrahamson, 507 U.S. 619, 638 (1993)).

                                  15           In applying the above standards on habeas review, the Courts in this Circuit look to the

                                  16   decision of the highest state court to address the merits of the petitioner’s claim in a reasoned

                                  17   decision. See Wilson v. Sellers, __ U.S. __, 138 S. Ct. 1188, 1192 (2018); LaJoie v. Thompson,

                                  18   217 F.3d 663, 669 n.7 (9th Cir. 2000). When there is no reasoned opinion from the highest state

                                  19   court to consider the petitioner’s claims, the Court looks to the last reasoned opinion. Ylst v.

                                  20   Nunnemaker, 501 U.S. 797, 801-06 (1991); Shackleford v. Hubbard, 234 F.3d 1072, 1079 n.2 (9th

                                  21   Cir. 2000). Thus, a federal court will “look through” the unexplained orders of the state courts

                                  22   rejecting a petitioner’s claims and analyze whether the last reasoned opinion of the state court

                                  23   unreasonably applied Supreme Court precedent. See Ylst, 501 U.S. at 804-06; LaJoie, 217 F.3d at

                                  24   669 n.7. The last reasoned decision in this case is the California Court of Appeal’s unpublished

                                  25   disposition issued on February 26, 2018, in which the state appellate court considered all of

                                  26   Petitioner’s claims. See Singh, et al., 2018 WL 1046260, at *11-31.

                                  27

                                  28
                                                                                         14
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 15 of 53



                                       IV.    DISCUSSION
                                   1
                                              A.      Admission of False and Irrelevant Evidence
                                   2
                                                      1.     Background
                                   3
                                              Petitioner claims that the admission of evidence of Facebook messages between Killens and
                                   4
                                       Tran violated his right to due process because they were false6 and irrelevant. Dkt. 21 at 7-8.7
                                   5
                                                                     State Court Opinion
                                   6
                                              The state appellate court summarized the messages and trial court proceedings as follows:
                                   7
                                                      Defendant Singh challenges the admission of the messages
                                   8
                                                      exchanged via Facebook between defendant Killens and Tran.[FN 8]
                                   9                  As noted above, the messages were exchanged on August 5, 2014,
                                                      shortly after the arrest of defendant Singh on July 15, 2014. The
                                  10                  messages referenced “shit[]” being “crazy,” someone getting “caught
                                                      with the same struzy you had,” the fact that someone had “drop[ped]
                                  11                  a dime” on defendant Killens, and the fact that Killens was trying to
                                  12                  get to Hawaii or out of the country because things were “bad” for him.
Northern District of California
 United States District Court




                                  13                  [FN 8:] Tran was identified by his full name, Clinton Tran, in the
                                                      prosecution’s in limine motion, where he was described as an
                                  14                  “unknown person named ‘Clinton Tran.’” At trial, Tran was referred
                                                      to as “a person by the name of Tran.”
                                  15

                                  16                  Defendant Singh contends these messages falsely suggested that
                                                      defendant Singh had implicated himself and defendant Killens. He
                                  17                  argues the messages were inadmissible hearsay and that their
                                                      admission violated his Fourteenth Amendment right to due process
                                  18                  and a fair trial.
                                  19                                          1. Proceedings Below
                                  20
                                                      The prosecution’s motions in limine included a motion to admit the
                                  21                  text messages and Facebook messages found on defendant Killens’s
                                                      cell phone during the probation search, which included the messages
                                  22                  he had exchanged with his girlfriend, Jackson, and Tran. In addition
                                                      to the Facebook messages that were admitted at trial, the prosecution
                                  23
                                                      originally sought to introduce four messages that preceded those
                                  24                  admitted at trial. The messages began with one from Tran to

                                  25

                                  26
                                              6
                                                The Court will discuss Petitioner’s claim that the messages were false in the next section
                                       of this Order, which addresses Petitioner’s prosecutorial misconduct claim. See infra Discussion
                                  27   Part IV.B.3.a.

                                  28
                                              7
                                                 Page number citations refer to those assigned by the Court’s electronic case management
                                       filing system and not those assigned by the parties.
                                                                                         15
                                       Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 16 of 53




                                                defendant Killens: “has he called u back, & your boy rich in tha
                                   1            news.” The next message was from defendant Killens to Tran: “Oh
                                   2            yup.” Defendant Killens also wrote, “[S]end me the link.” Tran
                                                responded, “they caught him on the 2 murders or some shit.”
                                   3
                                                Both defendants objected to admission of all the Facebook messages
                                   4            between defendant Killens and Tran. Defendant Killens filed a motion
                                                in limine to exclude all data obtained from his Facebook account.
                                   5
                                                Defendant Singh objected to the admission of any statements by
                                   6            defendant Killens on the grounds that such statements were hearsay
                                                as to him and that their admission would constitute a confrontation
                                   7            clause violation unless defendant Killens and Tran testified.
                                                Defendant Singh also argued that the meaning of the word “struzy”
                                   8            was “speculative,” such that “[s]omebody is going to have to interpret
                                                that.” At a subsequent hearing, however, he noted that he understood
                                   9
                                                “the struzy to mean gun” and that the jury would know that the “drop
                                  10            a dime” message meant that defendant Singh had “snitched on”
                                                defendant Killens.
                                  11
                                                The prosecutor argued that the messages from Tran were not being
                                  12            offered for their truth but rather to give context to defendant Killens’s
Northern District of California
 United States District Court




                                                messages. The prosecutor subsequently told the trial court he was no
                                  13
                                                longer seeking to introduce the first four messages because they were
                                  14            from “another person,” not Tran.

                                  15            The trial court found that the message “saying he gonna drop a dime
                                                on you” was asking defendant Killens whether defendant Singh was
                                  16            “going to implicate you in this murder.” The trial court found that
                                  17            admission of the Facebook messages would not violate defendant
                                                Singh’s confrontation clause rights under Crawford v. Washington
                                  18            (2004) 541 U.S. 36 (Crawford ) or Bruton v. United States (1968) 391
                                                U.S. 123 (Bruton ) and People v. Aranda (1965) 63 Cal. 2d 518
                                  19            (Aranda).[FN 9] The trial court further found that the messages were
                                                admissible under the hearsay exceptions for adoptive admissions and
                                  20            declarations against interest. The trial court found that the statements
                                  21            were reliable in light of the “surrounding circumstances,” which
                                                included the fact they were made close to the time of defendant
                                  22            Singh’s arrest.

                                  23            [FN 9:] Although defendant Singh briefly discusses Crawford,
                                                Bruton, and Aranda in his briefs, he does not make a confrontation
                                  24            clause argument on appeal.
                                  25
                                                During the jury instruction conference, counsel for defendant Singh
                                  26            requested the trial court preclude the prosecutor from arguing that
                                                defendant Singh “did drop a dime on somebody.” The prosecutor
                                  27            indicated he would not make such an argument. The prosecutor
                                                thereafter told the jury that “drop a dime” meant snitching, that a
                                  28
                                                “struzy” was a gun, and that the “drop a dime” message was a
                                                                                  16
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 17 of 53




                                                     reference to defendant Singh.
                                   1

                                   2   Singh, et. al., 2018 WL 1046260, at *11-12 (brackets added).

                                   3                                Summary of Facebook Messages
                                              The following record describes the relevant Facebook messages from August 5, 2014, as
                                   4
                                       taken from Investigator Peter Austen upon direct examination. 12 Reporter’s Transcript (“RT”)
                                   5
                                       3412-3416. Lines 1-4 of the conversation were ultimately not admitted into evidence because they
                                   6
                                       were between Killens and another person named Nanny Mamas. 5RT 1203.
                                   7

                                   8                 August 5, 2014 Facebook Messages Between Killens and Mamas
                                                     That Were Not Admitted Into Evidence:
                                   9
                                                     (1) Mamas to Killens — “has he called u back, & your boy rich in
                                  10
                                                         tha news.
                                  11                 (2) Killens to Mamas — “Oh yup.”
                                                     (3) Killens to Mamas — “[S]end me the link.”
                                  12                 (4) Mamas to Killens —“they caught him on the 2 murders or some
Northern District of California
 United States District Court




                                                     shit”
                                  13
                                       2CT 420; 5RT 1203; 1 Augmented Clerk’s Transcript (“ACT”) 23.
                                  14

                                  15                 August 5, 2014 Facebook Messages Between Killens and Tran
                                                     That Were Admitted Into Evidence:
                                  16
                                                     (5) Killens to Tran — “I know shits crazy right now” and “I know
                                  17                 shits crazy”
                                                     (6) Tran to Killens — “He got caught with the same streezy you
                                  18
                                                     had?”
                                  19                 (7) Killens to Tran — “Sumn lyk yat”
                                                     (8) Tran to Killens — “He gon drop a dime on you haaha jk”
                                  20                 (9) Killens to Tran — “He already did”
                                                     (10) Tran to Killens — “Wtf”
                                  21                 (11) Killens to Tran — “Yup frfr”
                                  22                 (12) Killens to Tran — “Its bad for me right now im trying to get to
                                                     Hawaii”
                                  23                 (13) Tran to Killens — “Shoot out here im finna go to sac on
                                                     Thursday and fuck wit jose”
                                  24                 (14) Tran to Killens — “His Homie Supposed to fix my whip”
                                                     (15) Killens to Tran — “Fasho. Ima try to slide”
                                  25                 (16) Tran to Killens — “Maybe stay a few days too”
                                  26                 (17) Killens to Tran — “Fasho I need to get out of this county”
                                                     (18) Tran to Killens — “Fasho find ur way Thursday ima go
                                  27                 forsure”

                                  28   12RT 3412-3416 (spelling and syntax in original); 1ACT 23.

                                                                                      17
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 18 of 53



                                                      2.      Applicable Law
                                   1
                                              The admission of evidence is not subject to federal habeas review unless a specific
                                   2
                                       constitutional guarantee is violated, or the error is of such magnitude that the result is a denial of
                                   3
                                       the fundamentally fair trial guaranteed by due process. Henry v. Kernan, 197 F.3d 1021, 1031
                                   4
                                       (9th Cir. 1999); Colley v. Sumner, 784 F.2d 984, 990 (9th Cir. 1986). Evidence violates due
                                   5
                                       process only if “there are no permissible inferences the jury may draw from the evidence.”
                                   6
                                       Jammal v. Van de Kamp, 926 F.2d 918, 920 (9th Cir. 1991). Evidence must “be of such quality as
                                   7
                                       necessarily prevents a fair trial” for its admission to violate due process. Id. (quoting
                                   8
                                       Kealohapauole v. Shimoda, 800 F.2d 1463, 1465 (9th Cir. 1986)).
                                   9
                                              Notwithstanding the above, the Ninth Circuit has observed that:
                                  10
                                                      The Supreme Court has made very few rulings regarding the
                                  11                  admission of evidence as a violation of due process. Although the
                                                      Court has been clear that a writ should be issued when constitutional
                                  12                  errors have rendered the trial fundamentally unfair, it has not yet made
Northern District of California
 United States District Court




                                                      a clear ruling that admission of irrelevant or overtly prejudicial
                                  13                  evidence constitutes a due process violation sufficient to warrant
                                                      issuance of the writ.
                                  14
                                       Holley v. Yarborough, 568 F.3d 1091, 1101 (9th Cir. 2009) (internal citation omitted) (finding that
                                  15
                                       trial court’s admission of irrelevant pornographic materials was “fundamentally unfair” under
                                  16
                                       Ninth Circuit precedent but not contrary to, or an unreasonable application of, clearly established
                                  17
                                       federal law under section 2254(d)); see also, Zapien v. Davis, 849 F.3d 787, 794 (9th Cir. 2015)
                                  18
                                       (because no Supreme Court case established the fundamental unfairness of admitting multiple
                                  19
                                       hearsay testimony, Holley bars any such claim on federal habeas review). Therefore, “[u]nder
                                  20
                                       AEDPA, even clearly erroneous admissions of evidence that render a trial fundamentally unfair
                                  21
                                       may not permit the grant of federal habeas corpus relief if not forbidden by ‘clearly established
                                  22
                                       Federal law,’ as laid out by the Supreme Court.” Id. (quoting 28 U.S.C. § 2254(d)).
                                  23
                                              Additionally, failure to comply with state rules of evidence is neither a necessary nor a
                                  24
                                       sufficient basis for granting federal habeas relief on due process grounds. Henry, 197 F.3d at
                                  25
                                       1031; Jammal, 926 F.2d at 919. While adherence to state evidentiary rules suggests that the trial
                                  26
                                       was conducted in a procedurally fair manner, it is certainly possible to have a fair trial even when
                                  27
                                       state standards are violated. Perry v. Rushen, 713 F.2d 1447, 1453 (9th Cir. 1983). The due
                                  28
                                                                                         18
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 19 of 53




                                   1   process inquiry in federal habeas review is whether the admission of evidence was arbitrary or so

                                   2   prejudicial that it rendered the trial fundamentally unfair. Walters v. Maass, 45 F.3d 1355, 1357

                                   3   (9th Cir. 1995). But only if there are no permissible inferences that the jury may draw from the

                                   4   evidence can its admission violate due process. See Jammal, 926 F.2d at 920.

                                   5                  3.      Analysis
                                   6          First, Petitioner claims that the Facebook messages between Killens and Tran “had nothing

                                   7   to do with the facts of the murder case before the jury, thus making the conversation irrelevant,”

                                   8   and their admission was a violation of his due process rights. Dkt. 21 at 7-8. Petitioner also takes

                                   9   issue with the fact that the first four lines, which the prosecutor sought to introduce initially before

                                  10   deciding against doing so because they were not between Killens and Tran, “became enmeshed in

                                  11   the [trial] court[’]s admissibility analysis.” Id. at 8. The state appellate court rejected Petitioner’s

                                  12   aforementioned arguments upon determining that the Facebook messages admitted into evidence
Northern District of California
 United States District Court




                                  13   were relevant because they were made shortly after Petitioner’s arrest, and that the jury would

                                  14   understand the meaning of “streezy” and “drop[ped] a dime,” stating as follows:

                                  15                  Defendant Singh first argues that the Killens/Tran Facebook
                                                      messages were not admissible once the prosecution indicated it would
                                  16                  not be introducing the first four messages, which referenced
                                                      defendant Singh being “in tha news” and having been “caught . . . on
                                  17                  the 2 murders.” Defendant Singh argues that without the first four
                                                      messages, the remaining messages could not have any meaning that
                                  18                  was relevant to disputed issues at trial. However, the jury could
                                                      rationally have inferred that the messages referenced defendant
                                  19                  Singh’s arrest for the murders. The jury knew that defendant Singh
                                                      had been rearrested for the murders in July 2014 and that the messages
                                  20                  were exchanged shortly thereafter, on August 5, 2014. Thus, the jury
                                                      could rationally infer that the references to someone being caught
                                  21                  with a “struzy” (or “streezy”) and someone having “drop[ped] a
                                                      dime” on defendant Killens were references to defendant Singh.
                                  22
                                                      Defendant Singh next argues that the Facebook messages should not
                                  23                  have been admitted because the jury would not have been aware of
                                                      the meaning of the word “streezy” (or “struzy”) or the phrase “drop a
                                  24                  dime.” However, the trial court appeared to believe it was common
                                                      knowledge that “drop a dime” meant “to implicate,” and defendant
                                  25                  Singh’s trial counsel explicitly argued that the jury would understand
                                                      that “struzy” meant a gun and that “drop a dime” meant “snitched.”
                                  26
                                  27   Singh, et. al., 2018 WL 1046260, at *12-13. The state appellate court also acknowledged that the

                                  28   first four lines of Facebook messages were not admitted into evidence, and it pointed out that the
                                                                                          19
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 20 of 53




                                   1   prosecutor corrected his initial representation about the first four lines prior to the trial court ruling

                                   2   on the admissibility of the remaining lines. Id. at *30-31. This Court finds that the state appellate

                                   3   court was reasonable in rejecting Petitioner’s aforementioned arguments. The state appellate court

                                   4   reasonably determined that the remaining messages were relevant because “the jury could

                                   5   rationally have inferred that the messages referenced [Petitioner’s] arrest for the murders.” Id. at

                                   6   *12. Thus, the state appellate court was objectively reasonable in concluding that the admission of

                                   7   the remaining messages did not violate due process. Id. The jury could draw a permissible

                                   8   inference from the evidence: because the messages were sent after Petitioner was arrested any

                                   9   references to someone being caught with a “streezy” (gun) or “drop[ping] a dime” (snitching) on

                                  10   Killens were references to Petitioner. Accordingly, this was not an instance in which no

                                  11   permissible inference could be drawn from the evidence. See Jammal, 926 F.2d at 920.

                                  12           Secondly, Petitioner claims that the Facebook messages between Killens and Tran were
Northern District of California
 United States District Court




                                  13   inadmissible hearsay and the trial court erred when admitting such evidence, violating his

                                  14   constitutional rights to due process. Dkt. 21 at 8. Upon review of the state’s evidentiary laws, the

                                  15   state appellate court found that the messages were admissible under the hearsay exceptions, and

                                  16   that their admission did not violate due process. The state appellate court explained its reasoning

                                  17   as follows:

                                  18                   Defendant Singh next argues that the prosecution failed to meet the
                                  19                   requirements of the declaration against interest exception because
                                                       there was no showing that Tran was unavailable. However, the record
                                  20                   is clear that Tran’s messages were admitted as adoptive admissions
                                                       by defendant Killens, not as declarations against interest.
                                  21
                                                       Defendant Singh also argues that the adoptive admissions exception
                                  22
                                                       did not apply to Tran’s messages, because Tran indicated he was “just
                                  23                   kidding” when he asked, “Is he gonna drop a dime on you?” However,
                                                       the relevant consideration here is whether defendant Killens, “by
                                  24                   words or other conduct,” adopted Tran’s statements. (Evid. Code,
                                                       § 1221.) Even if Tran was “kidding,” the trial court reasonably found
                                  25                   that defendant Killens’s response—“He already did”—was an
                                                       adoption of the truth of Tran’s statement.
                                  26
                                  27                   Defendant Singh also points out that there was no evidence at trial
                                                       showing that defendant Singh in fact implicated (i.e., “drop[ped] a
                                  28                   dime on”) defendant Killens. He contends the trial court therefore
                                                                                          20
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 21 of 53




                                                      erred in finding that the statement was reliable. As a reviewing court,
                                   1                  we generally “‘focus[ ] on the ruling itself and the record on which it
                                   2                  was made,’” not on “‘subsequent matters.’” (People v. Berryman
                                                      (1993) 6 Cal. 4th 1048, 1070, overruled on other grounds by People
                                   3                  v. Hill (1998) 17 Cal. 4th 800, 822–823 & fn. 1 (Hill).) Moreover, the
                                                      trial court did not need evidence that defendant Singh did implicate
                                   4                  defendant Killens in order to find that the Facebook messages were
                                                      reliable. The trial court needed to find only that the statements were
                                   5
                                                      trustworthy in light of “‘the circumstances under which they were
                                   6                  uttered, the possible motivation of the declarant, and the declarant’s
                                                      relationship to the defendant.’ [Citation.]” (Geier, supra, 41 Cal. 4th
                                   7                  at p. 584.) Here, the statements were made in a private
                                                      communication, close in time to defendant Singh’s arrest. Taken
                                   8                  together, the statements showed defendant Killens was admitting
                                                      culpability in the crimes for which defendant Singh had been arrested.
                                   9
                                                      On this record, the trial court reasonably found that the statements
                                  10                  were reliable.

                                  11
                                       Singh, et. al., 2018 WL 1046260, at *13.
                                  12
Northern District of California




                                              During the motions in limine8 hearings, the trial court admitted the messages under the
 United States District Court




                                  13
                                       hearsay exceptions of adopted admissions and declarations against interest and found them to be
                                  14
                                       “reliable in light of the ‘surrounding circumstances.” 5RT 1203-1207; Singh, et. al., 2018 WL
                                  15
                                       1046260, at *12. A state court’s determination of state law is binding on this Court. See Hicks v.
                                  16
                                       Feiock, 485 U.S. 624, 629 (1988). The trial court applied a three-step analysis, pursuant to
                                  17
                                       Cervantes9 to determine whether the statements were admissible under state law and exceptions to
                                  18
                                       the hearsay rule. 5RT 1205. First, the trial court found the Facebook messages between Killens
                                  19

                                  20
                                              8
                                  21            The prosecution filed a motion in limine to admit the Facebook messages, and Petitioner
                                       filed a motion to exclude the messages. 2CT 419-422, 435-436.
                                  22          9
                                                 In People v. Cervantes, a non-testifying codefendant, Morales, inculpated himself and his
                                  23   two codefendants, Cervantes and Martinez, in a murder and an attempted murder while speaking
                                       to a friend of all three defendants, Ojeda. See 118 Cal. App. 4th 162, 166-67 (2004). On appeal
                                  24   the two codefendants contended that Morales’s statement to the friend should have been excluded.
                                       Id. at 169. In order to determine whether the trial court properly admitted Morales’s testimony,
                                  25   the state appellate court first analyzed whether the out-of-court statement was testimonial or
                                       nontestimonial in nature. See 118 Cal. App. 4th 162, 172-73 (2004). Second, after finding the
                                  26   statement to be nontestimonial, the state appellate court then determined whether or not the
                                       statement fell within a hearsay exception. Id. at 173. Third, the state appellate court analyzed,
                                  27   under de novo review of the totality of the circumstances, whether the statement bore sufficient
                                       indicia of trustworthiness so as to render the evidence admissible. Id. at 173-74. The court found
                                  28   that the trial court did not err in admitting the statement because it qualified as a declaration
                                       against penal interest and satisfied the constitutional standard of trustworthiness. Id. at 175.
                                                                                            21
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 22 of 53




                                   1   and Tran to be non-testimonial because they were a conversation between two individuals,

                                   2   distinguishing them from the examples of “testimonial statements” provided in Crawford.10 5RT

                                   3   1204. Second, pursuant to state evidentiary law, the trial court found the messages to fall within

                                   4   two separate hearsay exceptions: (1) adoptive admissions,11 and (2) statements against interest.12

                                   5   5RT 1205-1206. Third, in the totality of the circumstances, because the messages were exchanged

                                   6   within a day of Petitioner’s arrest, the trial court determined the found that the statements were

                                   7   reliable and displayed a sufficient indicia of trustworthiness. 5RT 1206. The state appellate court

                                   8   noted the statements were made in a private communication, close in time to Petitioner’s arrest,

                                   9   and the statements showed that Killens was admitting culpability in the crimes for which

                                  10   Petitioner was arrested. Singh, et. al., 2018 WL 1046260, at *13. Thus, the state appellate court

                                  11   determined that “[o]n this record” the trial court “reasonably found that the statements were

                                  12   reliable.” Id.
Northern District of California
 United States District Court




                                  13          Petitioner has not shown that the state appellate court’s determination was objectively

                                  14   unreasonable. Assuming arguendo that the admission of Facebook messages did not adhere to

                                  15   state evidentiary laws, such compliance is neither a necessary nor a sufficient basis for granting

                                  16   federal habeas relief on due process grounds. Henry, 197 F.3d at 1031. As stated above, the due

                                  17   process inquiry in federal habeas review is whether the admission of evidence was so arbitrary or

                                  18
                                  19          10
                                                  Crawford v. Washington, 541 U.S. 36, 51-52 (2004) (Testimonial statements may
                                  20   include: “ex parte in court testimony or its functional equivalent—that is material such as
                                       affidavits, custodial examinations, prior testimony that the defendant was unable to cross-examine,
                                  21   or similar pretrial statements that declarants would reasonably expect to be used prosecutorially”
                                       or “statements that were made under circumstances which would lead an objective witness
                                  22   reasonably to believe that the statement would be available for use at a later trial.”).

                                  23
                                              11
                                                   California Evidence Code §1230 provides, “Evidence of a statement by a declarant
                                       having sufficient knowledge of the subject is not made inadmissible by the hearsay rule if the
                                  24   declarant is unavailable as a witness and the statement, when made, was so far contrary to the
                                       declarant’s pecuniary or proprietary interest, or so far subjected him to the risk of civil or criminal
                                  25   liability, or so far tended to render invalid a claim by him against another, or created such a risk of
                                       making him an object of hatred, ridicule, or social disgrace in the community, that a reasonable
                                  26   man in his position would not have made the statement unless he believed it to be true.”

                                  27
                                              12
                                                  California Evidence Code §1221 provides, “Evidence of a statement offered against a
                                       party is not made inadmissible by the hearsay rule if the statement is one of which the party, with
                                  28   knowledge of the content thereof, has by words or other conduct manifested his adoption or his
                                       belief in its truth.”
                                                                                       22
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 23 of 53




                                   1   prejudicial that it rendered the trial fundamentally unfair. See Walters, 45 F.3d at 1357. Here, the

                                   2   introduction of the Facebook messages was subject to a limiting instruction, where the jury was

                                   3   only allowed to consider the messages for the context of Killens’s statements of guilt, not for the

                                   4   facts of the murder. 3RT 622-625, 4RT 904-905. Additionally, the jury was also instructed that

                                   5   Killens’s pretrial statements could only be considered against him, not against Petitioner. 14RT

                                   6   1319. Because the Court assumes the jury followed limiting instructions, any prejudicial effect

                                   7   flowing from the trial court admitting the Facebook messages was ameliorated upon notice, and

                                   8   thus the admission of such evidence was not so arbitrary or prejudicial that it rendered the trial

                                   9   fundamentally unfair. See Tan v. Runnels, 413 F.3d 1101, 1115 (9th Cir. 2005) (“we presume

                                  10   jurors follow the court’s instructions absent extraordinary situations”); United States v. Mende, 43

                                  11   F.3d 1298, 1302 (9th Cir. 1995) (admission of testimony following a limiting instruction was not

                                  12   an abuse of discretion because based on the presumption that the jury will follow the district
Northern District of California
 United States District Court




                                  13   court’s limiting instructions).

                                  14          Finally, even if the Facebook messages at issue should have been excluded, such an error

                                  15   was harmless under Brecht in light of the overwhelming evidence of Petitioner’s guilt of the two

                                  16   counts of first-degree murder. See 507 U.S. at 637. Saxton and Romero gave similar descriptions

                                  17   on the day of the murders. Both eyewitnesses testified that Petitioner communicated with the

                                  18   other participants and gave directions to the murder location. 8RT 2300-2314, 10RT 2809-2816.

                                  19   Both also testified that Petitioner fired shots from a gun that Navneal had just handed him. 8RT

                                  20   2319-2326, 10RT 2818-2824, 2827. Phone records showed that between June 3 and August 11,

                                  21   2013, Petitioner and Navneal communicated or attempted to communicate with each other 166

                                  22   times, but after 10:15 p.m. on the day of the murders, Petitioner made no calls to Navneal. 12RT

                                  23   3419-3421. Navneal had also communicated with Petitioner several times on the day of the

                                  24   murders. 1ACT 24-27; 12RT 3346, 3367, 3370-3373, 3437-3443. Although Petitioner told the

                                  25   police he did not communicate with Navneal by phone or text after he was dropped off in

                                  26   Monterey between 1:00 and 3:00 p.m., the phone records showed several communications

                                  27   between them just before the murders. 1ACT 25-27, 8RT 2166, 2173. Petitioner received a call

                                  28   from Navneal at 9:25 p.m., a call from Saxton at 9:33 p.m., and a call from Romero at 9:41 p.m.
                                                                                         23
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 24 of 53




                                   1   12RT 3373-3375. At 9:42 p.m., Petitioner made a call to Romero, which bounced off the tower

                                   2   closest to the murders, and at 9:45 p.m. he received a call from Romero, which bounced off the

                                   3   same tower. 12 RT 3375. The next call Petitioner made or received was an outgoing call at 10:08

                                   4   p.m., which bounced off the same tower. 1ACT 27, 12RT 3375-3376. Petitioner’s brother

                                   5   Reginald told Prasad (Reginald’s ex-girlfriend) that Petitioner said he was with Navneal the night

                                   6   of the murders. 10RT 2711-2712. In light of the overwhelming evidence, even assuming

                                   7   arguendo the admission of the messages had violated Petitioner’s right to due process, any such

                                   8   error did not have a substantial and injurious effect on the jury’s verdict under Brecht. See 507

                                   9   U.S. at 637-38.

                                  10             For these reasons, the Court DENIES this claim, and Petitioner is not entitled to habeas

                                  11   relief.

                                  12             B.     Prosecutorial Misconduct—Introduction of False/Misleading Evidence
Northern District of California
 United States District Court




                                  13             Petitioner raises multiple claims of prosecutorial misconduct against Deputy District

                                  14   Attorney Doug Matheson for various acts of misconduct during the trial. See Dkt. 21. This first

                                  15   claim deals with the introduction of allegedly false or misleading evidence during various parts of

                                  16   the trial. Id. at 8-10. The Court will address the other prosecutorial misconduct claims in the

                                  17   order Petitioner has raised them in his amended petition. See id. 10-11, 12-13.

                                  18                    1.      Background
                                  19             Petitioner claims that the prosecutor violated due process when he: (1) introduced false

                                  20   evidence by requesting the admission of evidence of the Facebook messages between Killens and

                                  21   Tran; (2) made false statements that Petitioner was caught with Killens’s gun and made

                                  22   admissions to the police; (3) acted as his own witness by defining the word “struzy;” and

                                  23   (4) argued that the Facebook messages were about Petitioner. Dkt. 21 at 8-10.

                                  24
                                                        2.      Applicable Law
                                  25
                                                 Federal habeas review of prosecutorial misconduct claims is limited to the narrow issue of
                                  26
                                       whether the alleged misconduct “so infected the trial with unfairness as to make the resulting
                                  27
                                       conviction a denial of due process.” Darden v. Wainwright, 477 U.S. 168, 181 (1986); see also
                                  28
                                                                                          24
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 25 of 53




                                   1   Smith v. Phillips, 455 U.S. 209, 219 (1982) (“[T]he touchstone of due process analysis in cases of

                                   2   alleged prosecutorial misconduct is the fairness of the trial, not the culpability of the prosecutor.”).

                                   3   Prosecutorial misconduct that rises to the level of a due process violation may provide grounds for

                                   4   granting a habeas petition only if that misconduct had a “substantial and injurious effect or

                                   5   influence in determining the jury’s verdict.” Wood v. Ryan, 693 F.3d 1104, 1113 (9th Cir. 2012);

                                   6   see also Brecht, 507 U.S. at 637-38.

                                   7          There are several factors courts take into account in assessing whether prosecutorial

                                   8   misconduct results in a due process violation: (1) whether the trial court issued a curative

                                   9   instruction, Greer v. Miller, 483 U.S. 756, 766 n.8 (1987); (2) the weight of evidence of guilt,

                                  10   compare United States v. Young, 470 U.S. 1, 19 (1985) (finding “overwhelming” evidence of

                                  11   guilt) with United States v. Schuler, 813 F.2d 978, 982 (9th Cir. 1987) (in light of prior hung jury

                                  12   and lack of curative instruction, new trial required after prosecutor’s improper reference to
Northern District of California
 United States District Court




                                  13   defendant’s courtroom demeanor); (3) whether the misconduct was isolated or part of an ongoing

                                  14   pattern, see Lincoln v. Sunn, 807 F.2d 805, 809 (9th Cir. 1987); (4) whether the misconduct relates

                                  15   to a critical part of the case, see Giglio v. United States, 405 U.S. 150, 154 (1972) (failure to

                                  16   disclose information showing potential bias of witness was critical where prosecution’s case rested

                                  17   on credibility of that witness); and (5) whether a prosecutor’s comment misstates or manipulates

                                  18   the evidence, see Darden, 477 U.S. at 182.

                                  19          Improper statements by a prosecutor during closing arguments can violate due process.

                                  20   See id. at 180-81. A petitioner may be entitled to reversal on the basis of prosecutorial misconduct

                                  21   if (1) the prosecutor made statements that were improper, and (2) if those statements rendered the

                                  22   trial fundamentally unfair. Id. at 181; Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974); Smith

                                  23   v. Phillips, 455 U.S. at 219 (“the touchstone of due process analysis in cases of alleged

                                  24   prosecutorial misconduct is the fairness of the trial, not the culpability of the prosecutor”). A

                                  25   petitioner is not entitled to habeas corpus relief in the absence of a due process violation even if

                                  26   the prosecutor’s comments were “undesirable, erroneous, or even universally condemned.”

                                  27   Donnelly, 416 U.S. at 642. A prosecutorial misconduct claim based on improper statements is

                                  28   decided “on the merits, examining the entire proceedings to determine whether the prosecutor’s
                                                                                         25
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 26 of 53




                                   1   remarks so infected the trial with unfairness as to make the resulting conviction a denial of due

                                   2   process.” Johnson v. Sublett, 63 F.3d 926, 929 (9th Cir. 1995) (internal quotation marks omitted);

                                   3   see Trillo v. Biter, 769 F.3d 995, 1001 (9th Cir. 2014) (“Our aim is not to punish society for the

                                   4   misdeeds of the prosecutor; rather, our goal is to ensure that the petitioner received a fair trial.”).

                                   5           To grant habeas relief, this Court must conclude that the state court’s rejection of the

                                   6   prosecutorial misconduct claims “was so lacking in justification that there was an error well

                                   7   understood and comprehended in existing law beyond any possibility for fairminded

                                   8   disagreement.” Parker v. Matthews, 567 U.S. 37, 47 (2012) (per curiam) (quoting Harrington v.

                                   9   Richter, 562 U.S. at 103). The standard of Darden is a very general one that provides courts with

                                  10   more leeway in reaching outcomes in case-by-case determinations. Parker, 567 U.S. at 48

                                  11   (quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

                                  12                   3.      Analysis
Northern District of California
 United States District Court




                                  13                                   False Evidence
                                  14           Petitioner claims that the admission of Facebook messages between Killens and Tran was

                                  15   fundamentally unfair and in violation of his rights to due process because the prosecution’s

                                  16   characterization of the evidence misrepresented the facts and rendered them false. Dkt. 21 at 7-8.

                                  17           The government’s knowing use of false evidence against a defendant violates due process.

                                  18   Napue v. Illinois, 360 U.S. 264, 269 (1959); see Giglio, 405 U.S. at 153-154. To establish a due

                                  19   process violation based on the government’s use of false or misleading testimony, Petitioner must

                                  20   show that “(1) the testimony (or evidence) was actually false, (2) the prosecution knew or should

                                  21   have known that the testimony was actually false, and (3) that the false testimony was material.”

                                  22   United States v. Zuno-Arce, 339 F.3d 886, 889 (9th Cir. 2003). Materiality is demonstrated when

                                  23   there is a “reasonable likelihood that the false testimony could have affected the judgment of the

                                  24   jury.” United States v. Agurs, 427 U.S. 97, 103 (1976); see Giglio, 405 U.S. at 154; Napue, 360

                                  25   U.S. at 271-272.

                                  26           Supported by the record, the state appellate court was not objectively unreasonable upon

                                  27   deciding that the prosecutor did not use the Facebook messages to misrepresent the facts. As

                                  28   stated in its opinion, the state appellate court pointed out that the prosecutor never argued that
                                                                                          26
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 27 of 53




                                   1   Petitioner confessed or implicated Killens:

                                   2                  Defendant Singh’s final argument concerning the Facebook
                                   3                  messages is that their admission violated due process because the
                                                      prosecutor used the messages to misrepresent facts—i.e., to lead the
                                   4                  jury believe that defendant Singh had implicated himself in the
                                                      murders. However, the prosecutor never argued that defendant
                                   5                  Singh confessed or implicated Killens. Moreover, at most the
                                                      Facebook messages suggested that defendant Singh did implicate
                                   6
                                                      defendant Killens; they did not suggest that defendant Singh had
                                   7                  implicated himself in the murders.

                                   8   Singh, et. al., 2018 WL 1046260, at *14.

                                   9          Furthermore, the record shows that the trial court had allowed the Facebook messages to

                                  10   be admitted into evidence, not for the truth of the matter asserted, but only to give context to

                                  11   Killens’s statements as consciousness of guilt. 3RT 623. As explained above, the trial court

                                  12   issued a limiting instruction that the messages were not to be considered for the truth of the
Northern District of California
 United States District Court




                                  13   statements, and the evidence can only be considered against Killens, not Petitioner. 14RT 3903,

                                  14   3919. The record shows that messages portrayed Killen’s state of mind—that Killens believed he

                                  15   needed to get away because he believed Petitioner had implicated him. See 12RT 3412-3416.

                                  16   Additionally, based on the jury instructions and the overwhelming evidence against Petitioner, the

                                  17   admitted messages were not material to the case at hand. This also takes into consideration the

                                  18   fact that Killens’s belief that Petitioner implicated him for the crime does not suggest Petitioner

                                  19   implicated himself. Thus, the state appellate court was objectively reasonable when it rejected

                                  20   Petitioner’s claim that the prosecutor used the messages to misrepresent facts.

                                  21                                  Making False Statements

                                  22          Petitioner claims that the prosecutor made false statements during trial, allegedly stating

                                  23   that Petitioner had been caught with Killens’s gun and made admissions to the police. As stated

                                  24   by the state appellate court, “the prosecutor never argued that defendant Singh confessed or

                                  25   implicated Killens.” Singh, et. al., 2018 WL 1046260, at *14. The record here does not support

                                  26   Petitioner’s claim that the prosecutor made such false statements or arguments. See 14RT 3934-

                                  27   3983, 4034-4040 (prosecutor’s closing arguments showing that he did not argue that Petitioner

                                  28   confessed or implicated Killens). Therefore, the state appellate court was objectively reasonable

                                                                                         27
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 28 of 53




                                   1   when it rejected Petitioner’s claim relating to the prosecutor making false statements during trial.

                                   2                                  Defining Word “Struzy”/ “Streezy”
                                   3          Petitioner claims that the prosecutor acted as his own witness by defining the word

                                   4   “streezy” during trial. Dkt. 21 at 9. However, Respondent contends that this prosecutorial

                                   5   misconduct claim is unexhausted because Petitioner raised this claim for the first time in a petition

                                   6   for discretionary review. Dkt. 24-1 at 27-28.

                                   7          On habeas review, a federal court may deny an unexhausted claim on the merits even if it

                                   8   is unexhausted. 28 U.S.C. § 2254(b)(2) (habeas claim may be denied on the merits,

                                   9   notwithstanding the failure of the applicant to exhaust state court remedies); Cassett v. Stewart,

                                  10   406 F.3d 614, 624 (9th Cir. 2005). A federal habeas petition may not be granted unless the

                                  11   petitioner has first exhausted state judicial remedies, either through a direct appeal or in collateral

                                  12   proceedings, by fairly presenting each claim to the highest court of his state. 28 U.S.C. § 2254(b),
Northern District of California
 United States District Court




                                  13   (c); Baldwin v. Reese, 541 U.S. 27, 29 (2004); Duncan v. Henry, 513 U.S. 364, 365 (1995) (per

                                  14   curiam). “A petitioner has satisfied the exhaustion requirement if (1) he has ‘fairly presented’ his

                                  15   federal claim to the highest state court with jurisdiction to consider it, or (2) he demonstrates that

                                  16   no state remedy remains available.” Johnson v. Zenon, 88 F.3d 828, 829 (9th Cir. 1996) (citations

                                  17   omitted).

                                  18          The Supreme Court has previously held that a claim is not fairly presented to the court if it

                                  19   is raised in a procedural context for the first time on discretionary review to the state’s highest

                                  20   court, thus making it unlikely to be considered on the merits. Castille v. Peoples, 489 U.S. 346,

                                  21   351 (1989). Thus, “a petitioner does not fairly raise an issue if she or he seeks review of the

                                  22   federal claim for the first time on discretionary appeal.” Casey v. Moore, 386 F.3d 896, 918 (9th

                                  23   Cir. 2004).

                                  24          Here, Petitioner first raises this prosecutorial misconduct claim in his petition for review of

                                  25   the denial of his state habeas petition filed in the California Supreme Court, which summarily

                                  26   denied the petition. See Resp’t Ex. 13 at 47-48; Resp’t Ex. 14. Since Petitioner raised this claim

                                  27   for the first time in a petition for discretionary review, it is unexhausted. Thus, Respondent is

                                  28   correct, but this will not prevent the Court from ruling on this claim. Under these circumstances,
                                                                                         28
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 29 of 53




                                   1   the Court will review Petitioner’s unexhausted claim de novo, rather than under the deferential

                                   2   standard of review prescribed by AEDPA. See Lewis v. Mayle, 391 F.3d 989, 996 (9th Cir. 2004)

                                   3   (“De novo review, rather than AEDPA’s deferential standard is applicable to a claim that the state

                                   4   court did not reach on the merits.”) (citing Nulph v. Cook, 333 F.3d 1052, 1056 (9th Cir. 2003).

                                   5          Here, during closing argument, the prosecutor explained that he would first address the

                                   6   circumstantial evidence against Killens and then separately address Petitioner. 14RT 3948.

                                   7   During his argument about the circumstantial evidence and Killens’s involvement, the prosecutor

                                   8   described Tran’s message as, “he got caught with the same struzy gun you had.” 14RT 3948.

                                   9   Neither defense attorney objected, and the prosecutor then began discussing the circumstantial

                                  10   evidence against Petitioner. 14RT 3960.

                                  11          During the first day of pretrial proceedings, Petitioner’s trial counsel said, “I don’t know

                                  12   what the word struzy means exactly, whether it’s a gun or some other thing.” 3RT 621. The next
Northern District of California
 United States District Court




                                  13   day, Petitioner’s trial counsel said, “I’m taking the struzy to mean gun.” 4RT 905. As noted by

                                  14   the state appellate court, Petitioner’s “trial counsel explicitly argued that the jury would

                                  15   understand that ‘struzy’ meant a gun.” Singh, et. al., 2018 WL 1046260, at *11. Therefore, the

                                  16   prosecutor’s decision to define “struzy” to mean a gun was based on a reasonable inference from

                                  17   the evidence that defense counsel also made. See Menendez v. Terhune, 422 F.3d 1012, 1037 (9th

                                  18   Cir. 2005) (“The prosecutor may argue reasonable inferences from the evidence presented, which

                                  19   is precisely what he did here.”); United States v. Necoechea, 986 F.2d 1273, 1276 (9th Cir. 1993)

                                  20   (“[P]rosecutors must have reasonable latitude to fashion closing argument, and thus can argue

                                  21   reasonable inferences based on the evidence.”).

                                  22          Furthermore, the fact that trial counsel did not object to the prosecutor’s comment, nor was

                                  23   the issue raised on direct appeal, indicates that the remark does not constitute prosecutorial

                                  24   misconduct. See Tan, 413 F.3d at 1112 (noting that trial counsel did not object to prosecutor’s

                                  25   assertion as false or misleading).

                                  26          In determining whether a due process violation occurred, “it is appropriate to consider

                                  27   whether the jury was instructed to decide solely on the basis of the evidence rather than counsel’s

                                  28   arguments, and whether the state’s case was strong.” Furman v. Wood, 190 F.3d 1002, 1006 (9th
                                                                                         29
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 30 of 53




                                   1   Cir. 1999) (citing Darden, 477 U.S. at 182). Here, the trial court instructed the jury that

                                   2   “[n]othing the attorneys say is evidence.” 14RT 3907. Since the prosecutor’s comment was a

                                   3   reasonable inference from the record, no attorney objected to it, the jury was instructed that

                                   4   counsels’ statements were not evidence, and the evidence against petitioner was overwhelming,

                                   5   this comment did not violate due process.

                                   6          Even if misconduct occurred, it did not have a substantial and injurious effect on the jury’s

                                   7   verdict under Brecht. See 507 U.S. at 637. In addition to the reasons the argument was not

                                   8   misconduct, the prosecutor’s statements occurred while discussing the circumstantial evidence

                                   9   against Killens, not Petitioner. 14RT 3948. Finally, the trial court instructed the jury that the

                                  10   Facebook messages between Killens and Tran were not admitted for the truth of the statement but

                                  11   to give context to Killens’s statement in response, and that Killens’s pretrial statements could only

                                  12   be considered against Killens, not against Petitioner. See 14RT 3903, 3919. Therefore, based on
Northern District of California
 United States District Court




                                  13   the foregoing, the Court finds meritless this unexhausted prosecutorial misconduct claim.

                                  14                                  Argument That Messages Were About Petitioner
                                  15          Petitioner claims that his rights to due process were violated when the prosecutor argued

                                  16   that the Facebook messages between Killens and Tran were about Petitioner. However, as noted

                                  17   above, a prosecutor may argue reasonable inferences from the record. Menendez, 422 F.3d at

                                  18   1037; Necoechea, 986 F.2d at 1276 (9th Cir. 1993).

                                  19          Here, the state appellate court observed that “the jury could rationally have inferred that

                                  20   the messages referenced defendant Sing’s arrest for the murders,” because the Facebook messages

                                  21   were exchanged shortly after Petitioner’s arrest. Singh, et. al., 2018 WL 1046260, at *12; 5RT

                                  22   1206. The prosecutor’s arguments that the messages referred to Petitioner were, therefore,

                                  23   reasonable inferences that could have been made from the record, and such arguments did not

                                  24   violate due process. Additionally, as stated above, the jury was subject to a limiting instruction,

                                  25   where the Facebook messages were only considered against Killens, not against Petitioner.

                                  26   Finally, as mentioned above, the evidence against the Petitioner was overwhelming. For these

                                  27   reasons, even if misconduct had occurred, the prosecution’s arguments did not have a substantial

                                  28   and injurious effect on the verdict under Brecht. See 507 U.S. at 637-38.
                                                                                         30
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 31 of 53



                                                                      Summary
                                   1
                                              In sum, the Court finds that the state appellate court’s rejection of Petitioner’s first
                                   2
                                       prosecutorial claim involving the introduction of false or misleading evidence was not an
                                   3
                                       objectively unreasonable application of clearly established Supreme Court law, and it DENIES
                                   4
                                       this claim.
                                   5
                                              C.      Prosecutorial Misconduct—Misrepresenting Testimony on Ballistics Evidence
                                   6
                                                      1.      Background
                                   7
                                              Petitioner claims that the prosecutor committed misconduct by insinuating that the defense
                                   8
                                       withheld expert testimony regarding ballistics testing from the jury and misstating expert trial
                                   9
                                       testimony, violating his constitutional rights to due process. Dkt. 21 at 10-11.
                                  10
                                              The state appellate court summarized the trial court proceedings as follows:
                                  11
                                                      Defendant Singh first argues that the prosecutor committed
                                  12
Northern District of California




                                                      misconduct by misrepresenting testimony by Adam Lutz, the forensic
 United States District Court




                                  13                  scientist who analyzed the bullets and casings found at the scene of
                                                      the murders, and by trying to elicit certain testimony from Victor
                                  14                  Lurz, the forensic evidence technician who had processed the vehicle
                                                      found at the scene of the shootings.
                                  15
                                                              a. Proceedings Below
                                  16
                                                      As noted above, Lutz testified that the five bullets and seven casings
                                  17                  he had analyzed had likely been fired from the same gun. However,
                                  18                  Lutz could not rule out the possibility that there had been two guns
                                                      because there was a potential eighth bullet strike. Lutz also testified
                                  19                  that it was possible, although “speculative,” that the bullet fragment
                                                      found in Safford’s skull was a different type of bullet. Lutz had not
                                  20                  analyzed that bullet fragment.
                                  21
                                                      When Lurz testified, the prosecution asked him whether he had sent
                                  22                  “some ballistics someplace” at the prosecutor’s request. Lurz initially
                                                      responded that responsibility for sending ballistics evidence to
                                  23                  another entity would have fallen on an evidence technician or
                                                      property technician. Lurz then recalled that at the request of the
                                  24                  prosecutor, he had in fact sent “a package or something” to a private
                                                      crime lab called Forensic Analytical. The prosecutor then asked Lurz
                                  25
                                                      to confirm that “the district attorney uses Department of Justice;
                                  26                  correct?” After Lurz responded, “For some things, yes,” the
                                                      prosecutor asked Lurz to again confirm that he had “sent this to
                                  27                  Forensic Analytical.” Lurz replied, “Yes,” and again confirmed that
                                                      he had done so at the prosecutor’s request.
                                  28
                                                                                         31
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 32 of 53




                                                      During argument to the jury, the prosecutor acknowledged that the
                                   1                  ballistics evidence was not “conclusive.” The prosecutor then argued
                                   2                  that although the five intact bullets Lutz had examined were all .45-
                                                      caliber “full metal jackets,” there was a bullet fragment in Safford’s
                                   3                  head that could have come from lead bullets. The prosecutor noted,
                                                      “Possibility.” The prosecutor then referred to the bullet found in the
                                   4                  trunk of the victims’ vehicle, asserting that it “most likely came from
                                                      a .45[-]caliber lead bullet,” not a full metal jacket bullet, which
                                   5
                                                      suggested a second shooter had been using a gun with a different type
                                   6                  of ammunition. There was no objection to the prosecutor’s argument.

                                   7                  Defendant Killens’s trial counsel addressed the same issue during his
                                                      argument to the jury. He noted that the prosecution had “tried to
                                   8                  portray the fragment as a lead bullet or a different type of bullet,” but
                                                      pointed out that the prosecution’s own witness, Lutz, had
                                   9
                                                      characterized that as “speculative.” Defendant Killens’s trial counsel
                                  10                  noted that Lutz had not examined the bullet fragment and asserted that
                                                      the prosecution had intentionally “chose not to” have Lutz analyze the
                                  11                  fragment in order to support the prosecution’s argument that the
                                                      fragment were from a different type of bullet.
                                  12
Northern District of California
 United States District Court




                                                      In closing argument, the prosecutor responded to the above argument,
                                  13
                                                      stating that Lutz had testified the fragment from Safford’s head “had
                                  14                  no value.” The prosecutor also noted that the defense had a right to
                                                      have the fragment examined also. The prosecutor pointed out that
                                  15                  Victor Lurz had testified he sent the ballistics evidence to a forensic
                                                      laboratory and referenced “their expert.” Defendant Killens’s trial
                                  16                  counsel objected that this was “not correct,” and the trial court
                                  17                  sustained the objection. The prosecutor asserted, “It is correct that
                                                      Victor Lurz said he sent it to [F]orensic [L]aboratory.” Defendant
                                  18                  Killens’s trial counsel requested a “front bar,” but the trial court said,
                                                      “I think you can limit it to that.” The prosecutor then continued,
                                  19                  reiterating that Lurz had sent ballistics evidence to “[F]orensic
                                                      [L]aboratory” and noting that Lutz did not work for that lab.
                                  20
                                       Singh, et. al., 2018 WL 1046260, at *22.
                                  21
                                                      2.      Applicable Law
                                  22
                                              The applicable law with respect to prosecutorial misconduct claims is summarized above.
                                  23
                                       See supra Discussion Part IV.B.2.
                                  24
                                                      3.      Analysis
                                  25
                                              The state appellate court found that Petitioner’s prosecutorial misconduct claim relating to
                                  26
                                       ballistics evidence did not result in a denial of federal due process, stating as follows:
                                  27

                                  28
                                                                                         32
                                       Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 33 of 53




                                                Defendant Singh now contends the prosecutor committed misconduct
                                   1            by (1) attempting to elicit testimony from Lurz regarding sending
                                   2            ballistics evidence to an outside lab; (2) embellishing Lurz’s
                                                testimony about what was sent to the outside lab; (3) misrepresenting
                                   3            Lutz’s testimony about whether two types of ammunition were found;
                                                and (4) insinuating that a defense expert had conducted ballistics
                                   4            testing at the outside lab. Defendant contends the prosecutor thereby
                                                placed facts not in evidence before the jury.
                                   5

                                   6            The Attorney General notes that there was no objection to the
                                                prosecutor’s questioning of Lurz about sending ballistics evidence to
                                   7            an outside lab, and no objection to the prosecutor’s initial argument
                                                about there being two different types of bullets. The Attorney General
                                   8            also asserts that defendant Singh is making a different argument on
                                                appeal regarding the prosecutor’s later assertions about the outside
                                   9
                                                lab. We will reach the merits of each claim, however, in order to
                                  10            address defendant Singh’s ineffective assistance of counsel argument.

                                  11            We agree that the prosecutor should not have attempted to elicit
                                                testimony from Lurz to establish that ballistics evidence had been sent
                                  12            to an outside lab, at least to the extent that the jury was likely to have
Northern District of California
 United States District Court




                                                construed that testimony as suggesting that the defense had tested the
                                  13
                                                ballistics fragments and that the testing had not been favorable to the
                                  14            defense. The record does not support the Attorney General’s claim
                                                that the prosecutor elicited this testimony in order to argue that the
                                  15            defense could have had the ballistics evidence tested, and the record
                                                does not indicate that either party intended to actually introduce
                                  16            evidence that the ballistics evidence had been tested by a defense
                                  17            expert. (See People v. Mooc (2001) 26 Cal. 4th 1216, 1233–1234;
                                                People v. Earp (1999) 20 Cal. 4th 826, 859–860.)
                                  18
                                                We also agree—and the Attorney General concedes—that in closing
                                  19            argument, the prosecutor improperly implied that a defense expert
                                                (“their expert”) worked at the outside lab that received the ballistics
                                  20            evidence. Although the trial court sustained the objection by
                                  21            defendant Killens’s trial counsel that this was “not correct,” the
                                                prosecutor then reiterated that Lurz had sent ballistics evidence to
                                  22            “[F]orensic [L]aboratory” and noted that Lutz did not work for that
                                                lab.
                                  23
                                                However, we do not agree with defendant Singh’s claim that the
                                  24            prosecutor committed misconduct by embellishing Lurz’s testimony
                                  25            about what was sent to an outside lab. The prosecutor had asked Lurz,
                                                who had testified exclusively about bullet strikes and bullets, whether
                                  26            Lurz had “sent some ballistics someplace.” Lurz ultimately testified
                                                that he had, in fact, sent a package—clearly referring to ballistics
                                  27            evidence—to Forensic Analytical. Thus, when the prosecutor argued
                                                that Lurz had sent ballistics evidence to an outside lab, he did not
                                  28
                                                misstate or embellish the evidence.
                                                                                 33
                                       Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 34 of 53




                                   1            Although the prosecutor should not have elicited Lurz’s testimony
                                   2            about the outside lab and should not have implied that a defense
                                                expert worked at that lab, our review of the record demonstrates there
                                   3            is no “reasonable probability that the jury would have reached a more
                                                favorable result” absent the improper questioning and argument. (See
                                   4            Sandoval, supra, 4 Cal. 4th at p. 184; Watson, supra, 46 Cal. 2d at p.
                                                836.) As the Attorney General points out, the ballistics evidence was
                                   5
                                                “circumstantial evidence tending to corroborate the eyewitnesses to
                                   6            the murders.” Both Romero and Saxton testified that they saw both
                                                defendants with guns and that they saw both defendants shoot the
                                   7            victims. Moreover, the evidence established that both victims were
                                                shot in the back of the head and in their backs. This evidence strongly
                                   8            suggested the shootings were committed simultaneously, with two
                                                firearms, after the victims had both turned around. As the prosecutor
                                   9
                                                argued at trial, if one victim had been shot first, there would likely
                                  10            have been evidence that the second victim had turned back around to
                                                look or had attempted to run away. In light of this evidence, the
                                  11            prosecutor’s improper suggestion about possible testing by a defense
                                                expert at an outside lab was harmless.
                                  12
Northern District of California
 United States District Court




                                                We next consider defendant Singh’s claim concerning the
                                  13
                                                prosecutor’s comments referring to Lutz’s testimony. We do not agree
                                  14            that the prosecutor committed misconduct by asserting that the bullet
                                                fragments in Safford’s head could have come from lead bullets,
                                  15            because that statement was supported by Lutz’s testimony that the
                                                bullet fragments appeared to be lead fragments. Lutz did testify that
                                  16            it would be “speculative” for him to conclude that the fragments were
                                  17            from something “other than the full metal jacket bullets” because he
                                                had not analyzed them with magnification or the appropriate lighting.
                                  18            However, Lutz also testified that a second gun was “a possibility”
                                                because there was evidence of “seven cartridge cases, eight bullet
                                  19            strikes.” Based on this testimony, the prosecutor’s assertion came
                                                within his “wide latitude to vigorously argue his or her case and to
                                  20            make fair comment upon the evidence.” (See Ledesma, supra, 39 Cal.
                                  21            4th at p. 726.)

                                  22            However, the prosecutor did overstate Lutz’s testimony by asserting
                                                that the bullet fragments in Safford’s head “most likely came from a
                                  23            .45[-]caliber lead bullet,” not a full metal jacket bullet. Lutz had
                                                testified only that he could not rule out the possibility that there had
                                  24            been two guns because there was a potential eighth bullet strike, not
                                  25            that there “most likely” was a second type of bullet. Nevertheless,
                                                defendant Singh’s trial counsel was not ineffective for failing to
                                  26            object. The record indicates the defense made a tactical decision to
                                                address the prosecutor’s assertion during argument to the jury. (See
                                  27            People v. Welch (1999) 20 Cal. 4th 701, 764 (Welch ) [“defense
                                                counsel could have legitimately decided that it was tactically wise not
                                  28
                                                to interrupt the prosecutor but to respond . . . during his own closing
                                                                                   34
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 35 of 53




                                                      argument, as he in fact did”].)
                                   1
                                       Singh, et. al., 2018 WL 1046260, at *23-24.
                                   2
                                              After examining all of Petitioner’s claims for misconduct individually, the state appellate
                                   3
                                       court explained that “[w]ith respect to the ballistics evidence, the prosecutor’s improper questions
                                   4
                                       and comments about testing at an outside lab was harmless in light of the other evidence
                                   5
                                       establishing that both defendants shot the victims.” Id. at *31.
                                   6
                                              The state appellate court reasonably determined that while the prosecutor’s implication that
                                   7
                                       a defense expert conducted ballistics testing in rebuttal closing argument was improper, it was not
                                   8
                                       the type of “egregious misconduct” that constitutes a deprivation of constitutional due process.
                                   9
                                       Donnelly, 416 U.S. at 647-48.
                                  10
                                              The record shows the trial court had instructed the jury that the attorneys’ remarks were
                                  11
                                       not evidence and that it must ignore a question if the court sustains an objection. 14RT 3907-
                                  12
Northern District of California




                                       3908. After Killens’s attorney objected to the prosecutor’s aforementioned remarks on ballistics
 United States District Court




                                  13
                                       evidence, the trial court sustained the objection and ordered the prosecutor to limit his argument to
                                  14
                                       Lurz’s testimony that he sent the evidence to a forensic laboratory. 14RT 4037. Moreover, as the
                                  15
                                       state appellate court observed, the ballistics evidence was merely circumstantial evidence which
                                  16
                                       supported the testimony of eyewitnesses Romero and Saxton, who both testified that they saw
                                  17
                                       Petitioner and Killens with guns shooting the victims, and the forensic evidence that both victims
                                  18
                                       were shot three times and both were shot in the back of the head and in the back, which strongly
                                  19
                                       suggested that they were shot simultaneously with two guns, as the prosecutor argued. Singh, et.
                                  20
                                       al., 2018 WL 1046260, at *2-3, 5-7, 23-24. Finally, one uninvolved witness testified to hearing 10
                                  21
                                       to 15 gunshots and another testified to hearing at least five shots followed by a group of three or
                                  22
                                       four shots. 7RT 1861, 1869. Therefore, the jury heard evidence that more than seven shots were
                                  23
                                       fired and thus the jury could have inferred that there were two shooters.
                                  24
                                              Similarly, the state appellate court reasonably determined that the prosecutor’s initial
                                  25
                                       argument that Lutz testified that the bullet recovered from Navneal’s head “most likely” came
                                  26
                                       from a .45-caliber lead bullet, not a full metal jacket was an overstatement, but did not violate
                                  27
                                       federal due process. Singh, et. al., 2018 WL 1046260, at *24, 31. Initially, this portion of the
                                  28
                                                                                        35
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 36 of 53




                                   1   prosecutor’s initial closing argument occurred during his discussion of the circumstantial evidence

                                   2   against Killens, which was separate from his argument about the circumstantial evidence against

                                   3   Petitioner. 14RT 3948, 3956, 3960. In addition, the prosecutor acknowledged that the ballistics

                                   4   evidence was not conclusive by itself but when considered with all of the other evidence, it

                                   5   showed that there were two shooters. 14RT 3954. The prosecutor then discussed at length why the

                                   6   ballistics evidence showed eight bullet strikes and how the autopsies showed that there were two

                                   7   shooters. 14RT 3954-3957.

                                   8          Neither attorney objected to the argument incorrectly characterizing Lutz’s testimony.

                                   9   14RT 3956. Instead, Killens’s attorney argued as follows:

                                  10          I think we have a fundamental disagreement as to what Mr. Lutz testified to. He is
                                  11          a critical witness in this case. So if you have concerns, questions or are confused as
                                              to what he testified to, I implore you to read back his testimony. He did not support
                                  12          what they’re saying. They tried desperately to get him to basically feed into their
Northern District of California




                                              hypothetical and their theory of facts, but it didn’t work. He was honest. He was a
 United States District Court




                                  13          scientist. He said it’s just not there.
                                  14
                                       14RT 4002. In rebuttal, the prosecutor conceded that Lutz “said that the fragment had no value.
                                  15
                                       Fragment had no value. That’s what he said.” 14RT 4037. Lutz had testified that, “I looked at
                                  16
                                       these and these types of lighting conditions, and it did not look like fragments that have forensic
                                  17
                                       evidentiary value.” 12RT 3489. Lutz had earlier not ruled out the possibility of a second gun
                                  18
                                       based on the evidence from the scene and the victims’ bodies showing eight strike points. 12RT
                                  19
                                       3486-3488.
                                  20

                                  21          Thus, Respondent argues that Killens’s attorney “effectively attacked the prosecutor’s
                                  22   overstatement, which the prosecutor then rectified by accurately characterizing Lutz’s testimony in
                                  23   his rebuttal closing argument.” Dkt. 24-1 at 36 (citing Darden, 477 U.S. at 182) (“[d]efense
                                  24   counsel were able to use the opportunity for rebuttal very effectively, turning much of the
                                  25   prosecutors’ closing argument against them by placing many of the prosecutors’ comments and
                                  26   actions in a light that was more likely to engender strong disapproval than result in inflamed
                                  27   passions against petitioner”). This Court agrees with Respondent. Accordingly, the state
                                  28   appellate court’s determination that the prosecutor’s initial overstatement did not deprive
                                                                                        36
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 37 of 53




                                   1   Petitioner of federal due process was not an objectively unreasonable application of clearly

                                   2   established Supreme Court law.

                                   3          Petitioner fails to show that the prosecutor’s comments had a substantial and injurious

                                   4   effect on the verdict under Brecht. See 507 U.S. at 637-38; Trillo, 769 F.3d at 1001-02

                                   5   (prosecutor’s single improper comment during a lengthy closing argument did not have a

                                   6   substantial and injurious effect on the verdict). Here, as explained above, the ballistics evidence

                                   7   circumstantial, the prosecutor corrected his overstatement, the jury was instructed the attorneys’

                                   8   statements were not evidence, and evidence existed from which the jury could infer that there were

                                   9   two shooters and that Petitioner was significantly involved.

                                  10          Finally, Petitioner contends there was evidence placing a black semiautomatic handgun in

                                  11   Killens’s hand at the time of and shortly after the murder. Dkt. 21 at 11. To the contrary, Saxton

                                  12   testified that Petitioner had a black semiautomatic and Killens had “an ugly rusted gun that spun.”
Northern District of California
 United States District Court




                                  13   9RT 2571-2572. Although he admitted at trial that he agreed it was an “old black-looking rusty

                                  14   revolver” at the preliminary hearing, he consistently described it as an old revolver. 9RT 2573-

                                  15   2574. Killens’s girlfriend testified that over a month after the murders Killens showed her a palm

                                  16   size, silver grayish gun. 10RT 2734-2737. Shortly before the trial, she gave a statement that it

                                  17   was a semiautomatic. 10RT 2757-2758. In any event, the Court finds that there was evidence

                                  18   presented at trial from which the jury could infer that there were two shooters and that Petitioner

                                  19   was substantially involved with the murder.

                                  20          Therefore, the Court finds that the state appellate court’s rejection of Petitioner’s

                                  21   prosecutorial claim relating to the ballistics evidence was not an objectively unreasonable

                                  22   application of clearly established Supreme Court law, and it DENIES Petitioner’s claim.

                                  23          D.      Ineffective Assistance of Counsel— Failing to Object to Prosecutor’s
                                                      Argument Regarding Circumstantial Evidence Jury Instruction
                                  24
                                                      1.     Background
                                  25
                                              Petitioner contends that his trial counsel, Scott Erdbacher, Esq., rendered ineffective
                                  26
                                       assistance by failing to object to the prosecutor’s argument regarding the circumstantial evidence
                                  27
                                       instruction. Dkt. 21 at 11-12.
                                  28
                                                                                        37
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 38 of 53




                                   1          The state appellate court summarized the circumstantial evidence jury instruction and the

                                   2   trial court proceedings as follows:

                                   3                  The trial court instructed the jury on circumstantial evidence pursuant
                                   4                  to CALCRIM No. 224, which told the jury: “Before you may rely on
                                                      circumstantial evidence to conclude that a fact necessary to find a
                                   5                  defendant guilty has been proved, you must be convinced that the
                                                      People have proved each fact essential to that conclusion beyond a
                                   6                  reasonable doubt. Also, before you may rely on circumstantial
                                                      evidence to find a defendant guilty, you must be convinced that the
                                   7
                                                      only reasonable conclusion supported by the circumstantial evidence
                                   8                  is that the defendant is guilty. If you can draw two or more reasonable
                                                      conclusions from the circumstantial evidence, and one of those
                                   9                  reasonable conclusions points to innocence and another to guilt, you
                                                      must accept the one that points to innocence. However, when
                                  10                  considering circumstantial evidence, you must accept only reasonable
                                                      conclusions and reject any that are unreasonable.”
                                  11

                                  12                  During argument to the jury, the prosecutor referenced “the
Northern District of California




                                                      circumstantial evidence instruction,” asserting, “it’s the most
 United States District Court




                                  13                  reasonable interpretation of the evidence. The most reasonable
                                                      interpretation.” The prosecutor told the jury, “[T]hat’s your touch
                                  14                  stone. That’s your guide post.” The prosecutor then discussed the
                                                      ballistics evidence (as described in the section above) and argued that
                                  15
                                                      “[t]he most reasonable interpretation is we had another shooter.”
                                  16
                                                      Neither defendant objected, but trial counsel for defendant Singh
                                  17                  addressed the prosecutor’s discussion of circumstantial evidence
                                                      during his own argument to the jury: “The law says it’s not the most
                                  18                  reasonable interpretation. If there is a reasonable interpretation that
                                  19                  points towards innocence and one that points towards guilt, you’re
                                                      required to adopt the one that points towards innocence.”
                                  20   Singh, et. al., 2018 WL 1046260, at *24.
                                  21
                                                      2.      Applicable Law
                                  22          A claim of ineffective assistance of counsel is cognizable as a claim of denial of the Sixth
                                  23   Amendment right to counsel, which guarantees not only assistance, but effective assistance of
                                  24   counsel. Strickland v. Washington, 466 U.S. 668, 686 (1984). There is a two-prong test
                                  25   applicable to claims for ineffective assistance of counsel. Id. at 688. First, the defendant must
                                  26   show “that counsel’s representation fell below an objective standard of reasonableness.” Id.; see
                                  27   also Hasan v. Galaza, 254 F.3d 1150, 1154 (9th Cir. 2001). The defendant must overcome a
                                  28
                                                                                        38
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 39 of 53




                                   1   strong presumption that counsel’s conduct falls within a wide range of reasonable professional

                                   2   assistance which, under the circumstances, might be considered sound trial strategy. Harrington,

                                   3   562 U.S. at 104; United States v. Molina, 934 F.2d 1440, 1447 (9th Cir. 1991). “This requires

                                   4   showing that counsel made errors so serious that counsel was not functioning as the ‘counsel’

                                   5   guaranteed the defendant by the Sixth Amendment.” Strickland, 466 U.S. at 687.

                                   6          To satisfy the second prong, the petitioner must establish that he was also prejudiced by

                                   7   counsel’s substandard performance. See Gonzalez v. Knowles, 515 F.3d 1006, 1014 (9th Cir.

                                   8   2008) (citing Strickland, 466 U.S. at 694). Under Strickland, “[o]ne is prejudiced if there is a

                                   9   reasonable probability that but-for counsel’s objectively unreasonable performance, the outcome

                                  10   of the proceeding would have been different.” Id. “The likelihood of a different result must be

                                  11   substantial, not just conceivable.” Harrington, 562 U.S. at 112. (citing Strickland, 466 U.S. at

                                  12   693). Judicial scrutiny of counsel’s performance is “highly deferential.” Strickland, 466 U.S. at
Northern District of California
 United States District Court




                                  13   689. A claim for ineffective assistance of counsel fails if either one of the prongs is not satisfied.

                                  14   Strickland, 466 U.S. at 697.

                                  15          Under AEDPA, a federal court’s review of a state court’s decision on an IAC claim is

                                  16   “doubly deferential.” Cullen v. Pinholster, 563 U.S. 170, 190 (2011). The question is not whether

                                  17   counsel’s actions were reasonable; rather, the question is whether “there is any reasonable

                                  18   argument that counsel satisfied Strickland’s deferential standard.” Harrington, 562 U.S. at 105;

                                  19   Bemore v. Chappell, 788 F.3d 1151, 1162 (9th Cir. 2015) (same). “The pivotal question is

                                  20   whether the state court’s application of the Strickland standard was unreasonable. This is different

                                  21   from asking whether defense counsel’s performance fell below Strickland’s standard.” Griffin v.

                                  22   Harrington, 727 F.3d 940, 945 (9th Cir. 2013) (quoting Harrington, 562 U.S. at 101).

                                  23          It is unnecessary for a federal court considering a habeas ineffective assistance of counsel

                                  24   claim to address the prejudice prong of the Strickland test if the petitioner cannot even establish

                                  25   incompetence, sufficient to constitute deficient performance, under the first prong. See Siripongs

                                  26   v. Calderon, 133 F.3d 732, 737 (9th Cir. 1998). Likewise, a court need not determine whether

                                  27   counsel’s performance was deficient before examining the prejudice suffered by the defendant as

                                  28   the result of the alleged deficiencies. See Strickland, 466 U.S. at 697; Williams v. Calderon, 52
                                                                                         39
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 40 of 53




                                   1   F.3d 1465, 1470 & n.3 (9th Cir. 1995) (applauding district court’s refusal to consider whether

                                   2   counsel’s conduct was deficient after determining that Petitioner could not establish prejudice),

                                   3   cert. denied, 516 U.S. 1124 (1996).

                                   4          A difference of opinion as to trial tactics does not constitute denial of effective assistance,

                                   5   United States v. Mayo, 646 F.2d 369, 375 (9th Cir. 1981), and tactical decisions are not ineffective

                                   6   assistance simply because in retrospect better tactics are known to have been available. Bashor v.

                                   7   Risley, 730 F.2d 1228, 1241 (9th Cir. 1984). Tactical decisions of trial counsel deserve deference

                                   8   when: (1) counsel in fact bases trial conduct on strategic considerations; (2) counsel makes an

                                   9   informed decision based upon investigation; and (3) the decision appears reasonable under the

                                  10   circumstances. Sanders v. Ratelle, 21 F.3d 1446, 1456 (9th Cir. 1994). Furthermore, trial counsel

                                  11   cannot be ineffective for failing to raise a meritless motion. Juan H. v. Allen, 408 F.3d 1262, 1273

                                  12   (9th Cir. 2005).
Northern District of California
 United States District Court




                                  13          A state appellate court’s finding that defense counsel made a tactical decision is a question

                                  14   of fact which the federal habeas court cannot second-guess unless the state court’s factual

                                  15   determination was objectively unreasonable. Edwards v. Lamarque, 475 F.3d 1121, 1126 (9th

                                  16   Cir. 2007); see Wood v. Allen, 558 U.S. 290, 301 (2010) (assuming without deciding that whether

                                  17   counsel made a tactical decision was subject to review under 28 U.S.C. § 2254(d)(2)).

                                  18                  3.      Analysis
                                  19          The state appellate court determined that even if the prosecutor misstated the

                                  20   circumstantial evidence instruction, trial counsel made a reasonable tactical decision not to object

                                  21   but to address circumstantial evidence in his own argument, as explained below:

                                  22                  The Attorney General contends the prosecutor did not misstate the
                                  23                  law, because the circumstantial evidence rule stated in CALCRIM
                                                      No. 334 only applies “ ‘when circumstantial evidence is “substantially
                                  24                  relied on for proof of guilt,” ’ ” and the rule does not apply “when
                                                      circumstantial evidence is merely used to corroborate direct evidence.
                                  25                  [Citations.]” (People v. Sandoval (2015) 62 Cal. 4th 394, 417–418.)
                                                      The Attorney General points out that here, the prosecution had direct
                                  26
                                                      evidence that there were two shooters (i.e., the testimony of Saxton
                                  27                  and Romero), and that the ballistics evidence was merely
                                                      circumstantial evidence corroborating that direct evidence.
                                  28
                                                                                         40
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 41 of 53




                                                      Even assuming that the rule stated in CALCRIM No. 334 applied in
                                   1                  this case and that the prosecutor misstated the law during argument to
                                   2                  the jury, defendant Singh’s trial counsel was not ineffective for failing
                                                      to object. The record shows that defendant Singh’s trial counsel made
                                   3                  a tactical decision to address the prosecutor’s assertion during
                                                      argument to the jury rather than interrupt the prosecutor’s argument
                                   4                  with an objection. (See Welch, supra, 20 Cal. 4th at pp. 763–764.)
                                                      This was a reasonable tactical decision, particularly in light of the trial
                                   5
                                                      court’s admonition that the jury was required to follow the trial
                                   6                  court’s instructions—which included CALCRIM No. 334—if the
                                                      attorneys’ comments on the law conflicted with those instructions.
                                   7                  (See CALCRIM No. 200.)

                                   8   Singh, et. al., 2018 WL 1046260, at *24-25.
                                   9
                                              Here, the record shows that Petitioner’s trial counsel discussed circumstantial evidence in
                                  10
                                       his closing argument and gave an example of a situation where circumstantial evidence tended to
                                  11
                                       show guilt, but the person was actually innocent. 14RT 3992-3993. He then argued that “[i]f
                                  12
Northern District of California
 United States District Court




                                       there is a reasonable interpretation that points towards innocence and one that points towards guilt,
                                  13
                                       you’re required to adopt the one that points towards innocence.” 14RT 3992-3993. The record
                                  14
                                       supports the state appellate court’s reasonable finding that trial counsel made a tactical decision
                                  15
                                       not to object to the prosecutor’s argument, but to discuss the circumstantial evidence instruction in
                                  16
                                       his own closing argument. See Demirdjian v. Gipson, 832 F.3d 1060, 1072-1073 (9th Cir. 2016)
                                  17
                                       (state court could have reasonably presumed that defense counsel made reasonable tactical
                                  18
                                       decision to address prosecution’s closing arguments in his own closing argument instead of
                                  19
                                       objecting); Cunningham v. Wong, 704 F.3d 1143, 1159 (9th Cir. 2013) (defense counsel’s decision
                                  20
                                       not to object to prosecutor’s closing argument comments, “possibly to avoid highlighting them,”
                                  21
                                       was a reasonable strategic decision).
                                  22
                                              The Court further finds that Petitioner has failed to show that the lack of an objection
                                  23
                                       deprived him of a fair trial. See Strickland, 466 U.S. at 693. Here, the trial court instructed the
                                  24
                                       jury that “If you believe that the attorneys’ comments on the law conflict with my instructions,
                                  25
                                       you must follow my instructions,” and gave the jury a copy of the written instructions to take into
                                  26
                                       the jury room. 14 RT 3904-3905. In addition, Petitioner’s trial counsel gave a compelling example
                                  27
                                       of circumstantial evidence leading to the wrong conclusion after the prosecutor’s challenged argument.
                                  28
                                                                                          41
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 42 of 53




                                   1   14RT 3992-3993. Finally, as mentioned above, there was overwhelming evidence of Petitioner’s guilt.

                                   2   See Featherstone v. Estelle, 948 F.2d 1497, 1507 (9th Cir. 1991) (holding on habeas review that

                                   3   counsel’s failure to object to improper argument at trial did not prejudice petitioner where other

                                   4   evidence supported a guilty verdict and the jury was told closing argument was not evidence).

                                   5           Accordingly, no basis exists for this Court to conclude that the state appellate court’s

                                   6   rejection of Petitioner’s IAC claim—based on trial counsel’s failure to object to the prosecutor’s

                                   7   argument regarding the circumstantial evidence instruction—was an objectively unreasonable

                                   8   application of clearly established federal law. See Harrington, 562 U.S. at 101. Accordingly, the

                                   9   Court DENIES this IAC claim.

                                  10           E.      Prosecutorial Misconduct—Misrepresenting and Eliciting Inadmissible
                                                       Evidence in the Form of Text Messages
                                  11
                                                       1.      Background
                                  12
Northern District of California




                                               Petitioner claims that the prosecutor committed misconduct by making a remark during
 United States District Court




                                  13
                                       opening statements attributing a text message authored by Navneal to Petitioner, violating the trial
                                  14
                                       court’s in limine ruling by eliciting evidence of Navneal’s texts, and arguing inflammatory
                                  15
                                       inferences from the texts. Dkt. 21 at 12-13.
                                  16
                                               The state appellate court summarized the trial court proceedings and determined that the
                                  17
                                       prosecutor did not commit misconduct in violation of due process, stating as follows:
                                  18
                                                       Defendant Singh contends the prosecutor committed misconduct with
                                  19
                                                       respect to certain text messages. He contends the prosecutor
                                  20                   (1) misrepresented facts to the trial court during a motion in limine;
                                                       (2) told the jury about certain text messages in violation of the in
                                  21                   limine ruling; and (3) introduced evidence that violated the in limine
                                                       ruling.
                                  22
                                                               a. Proceedings Below
                                  23
                                                       The text messages at issue were first referenced in the prosecution’s
                                  24                   trial brief, which contained a summary of the facts. The factual
                                  25                   summary described an incident prior to the murders, in which
                                                       Navneal and defendant Singh were in a car stopped by police. After
                                  26                   the police found a gun, Navneal told the police the gun belonged to
                                                       defendant Singh.
                                  27
                                                       The prosecution’s trial brief next described events on the day of the
                                  28
                                                       murders and indicated that cell phone records would show defendant
                                                                                         42
                                       Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 43 of 53




                                                Singh traveling from Sacramento with Navneal and Safford on the
                                   1            day of the murder. The trial brief stated that during the drive,
                                   2            defendant Singh had called Saxton to say that the planned home
                                                invasion robbery “was going down” that day. Defendant Singh had
                                   3            gone to Killens’s home and waited for Saxton to pick them up. While
                                                waiting, defendant Singh had texted Navneal to “secure a gun to be
                                   4            used in the robbery.” The text asked, “What brand is they bruth?”
                                                Navneal had texted back, “Slide.”
                                   5

                                   6            The parties discussed the text messages during a hearing on the
                                                motions in limine, which included a motion to exclude all statements
                                   7            by Safford and Navneal. The trial court asked the prosecution if any
                                                statements by the victims would be offered. One of the prosecutors
                                   8            responded that Navneal had made statements during the incident
                                                when a gun was found in a car. However, since the trial court had
                                   9
                                                indicated that the prior gun incident was not admissible, the
                                  10            prosecutor represented, “[T]hat will not be an issue.” The trial court
                                                confirmed, “So if that’s the only statement that you are proposing as
                                  11            to Navneal Singh, then this motion would be granted.” The other
                                                prosecutor responded, “Agreed.”
                                  12
Northern District of California
 United States District Court




                                                During opening statements, one of the prosecutors told the jurors that
                                  13
                                                they would see text messages sent and received on the day of the
                                  14            shootings. According to the prosecutor, defendant Singh had been
                                                waiting for a call from Navneal “about the gun” and had sent a text
                                  15            message to Navneal asking, “What brand is they, bro?” Navneal had
                                                sent “a response” to defendant Singh.
                                  16

                                  17            The text messages themselves were introduced during the testimony
                                                of investigator Peter Austen. Austen had created a spreadsheet of cell
                                  18            phone data that included text messages and phone calls exchanged
                                                between defendant Singh and Navneal on the day of the murders. At
                                  19            5:53 p.m., Navneal had texted defendant Singh, “What brand is they
                                                bro?” At 6:02 p.m., defendant Singh had texted Navneal, “Yuup.” At
                                  20            6:10 p.m., Navneal had texted defendant Singh, “Slide.” Austen
                                  21            explained that “slide” is a nickname for a semiautomatic weapon.
                                                There was no defense objection to the testimony or exhibit.
                                  22
                                                On cross-examination, Austen was asked about the text messages. He
                                  23            was asked whether the text message saying “Slide” appeared to be a
                                                response to a previous text message. Austen testified, “It could be an
                                  24            answer. Because there are telephone calls between the messages. So
                                  25            it could be based on a telephone call that they had and he responded
                                                back via text later.” He acknowledged that the messages “What brand
                                  26            is they bro” and “Slide” both came from the same person. He also
                                                acknowledged that “slide” is commonly used to mean “leave or
                                  27            come.”
                                  28
                                                                                 43
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 44 of 53




                                                      When the parties later discussed the admissibility of various exhibits,
                                   1                  the prosecution indicated it was seeking to admit the actual cell phone
                                   2                  records, which the parties had stipulated to, as well as a summary of
                                                      the records. Trial counsel for defendant Killens objected to the
                                   3                  summary, but the trial court ruled the summary was admissible.

                                   4                  During argument to the jury, the prosecutor described the two text
                                                      messages from Navneal to defendant Singh as “significant.” The
                                   5
                                                      prosecutor referred to the text message asking “what brand is it bro”
                                   6                  and the later text stating “Slide.” The prosecutor asked, “So what are
                                                      they talking about? They’re talking about a gun. Navneal has got a
                                   7                  gun. He’s going to give it to [defendant Singh].” The prosecutor
                                                      acknowledged that taken alone, the text messages did not “make
                                   8                  sense,” but reminded the jury that there had been phone calls in
                                                      between the two messages.
                                   9
                                       Singh, et. al., 2018 WL 1046260, at *25-26.
                                  10
                                                      2.     Applicable Law
                                  11
                                              The applicable law with respect to prosecutorial misconduct claims has been summarized
                                  12
Northern District of California
 United States District Court




                                       above. See supra Discussion Part IV.B.2.
                                  13
                                                      3.      Analysis
                                  14
                                              With regard to this final prosecutorial misconduct claim relating to the text messages, the
                                  15
                                       state appellate court determined that the prosecutor did not commit misconduct in violation of due
                                  16
                                       process. The state appellate court explained its reasoning as follows:
                                  17

                                  18                  Defendant Singh asserts the prosecutor violated the trial court’s in
                                                      limine order by eliciting evidence about Navneal’s texts, failing to
                                  19                  redact Navneal’s texts from the spreadsheets, and mentioning the
                                                      texts in opening statement and argument to the jury. As the Attorney
                                  20                  General points out, however, the trial court’s in limine ruling did not
                                                      encompass Navneal’s text messages. The in limine ruling only
                                  21                  precluded the prosecution from introducing the statements Navneal
                                  22                  had made during the incident when a gun was found in a car.
                                                      “Although it is misconduct to elicit or attempt to elicit inadmissible
                                  23                  evidence in violation of a court ruling [citation],” the trial court had
                                                      not ruled on the admissibility of the text messages and no objection
                                  24                  was raised. (People v. Silva (2001) 25 Cal. 4th 345, 373.) Thus,
                                                      prosecutor “violated no court ruling.” (Ibid.)
                                  25

                                  26                  Defendant Singh next argues that the prosecutor committed
                                                      misconduct by indicating, in its trial brief and during opening
                                  27                  statements, that defendant Singh had sent the text message asking
                                                      about the “brand.” Defendant Singh points out that the evidence at
                                  28                  trial showed the text message referencing a “brand” was actually
                                                                                        44
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 45 of 53




                                                      written by Navneal to defendant Singh. As the Attorney General
                                   1                  concedes, the prosecutor misspoke. We will assume that even if the
                                   2                  misstatements were inadvertent, they constituted “‘prosecutorial
                                                      error.’” (People v. Jasso (2012) 211 Cal. App. 4th 1354, 1362 (Jasso)
                                   3                  [“the rubric of prosecutorial misconduct embraces a prosecutor’s
                                                      inadvertent and negligent objectionable statements to the jury”]; cf.
                                   4                  Fuiava, supra, 53 Cal. 4th at p. 691 [indicating that prosecutorial
                                                      misconduct does not include “an inadvertent misstatement”].)
                                   5
                                                      However, in light of the fact that the evidence showed that Navneal
                                   6                  sent the text message, there is no “‘reasonable likelihood that the jury
                                                      construed or applied any of the complained-of remarks in an
                                   7                  objectionable fashion.’” (Cunningham, supra, 25 Cal. 4th at p. 1001.)

                                   8                  Last, defendant Singh contends the prosecutor asked both the jury and
                                                      the trial court to “draw an irrational, speculative, and inflammatory
                                   9
                                                      inference” from the text messages, apparently because the prosecutor
                                  10                  argued that the messages showed that Navneal was going to give
                                                      defendant Singh a gun. In light of Austen’s testimony that “slide” is
                                  11                  a nickname for a semiautomatic weapon, the prosecutor’s argument
                                                      was “‘founded on the evidence in the record and fell within the
                                  12                  permissible bounds of argument.’ [Citations.]” (Fuiava, supra, 53
Northern District of California
 United States District Court




                                                      Cal. 4th at p. 692.)
                                  13

                                  14   Singh, et. al., 2018 WL 1046260, at *26.

                                  15          After examining all of Petitioner’s prosecutorial misconduct claims together, with respect

                                  16   to the text message authorship error in opening statement, the state appellate court explained that

                                  17   “although the prosecutor initially attributed a text message to defendant Singh, the evidence

                                  18   showed that Navneal actually sent the text message and thus it was not reasonably probable that

                                  19   the jury would have believed the message was sent by defendant Singh.” Id. at *30-31.

                                  20          The record shows that during trial, the prosecutor correctly identified the sender of the text

                                  21   as Navneal when questioning Investigator Austen, who answered affirmatively. 12RT 3441. In

                                  22   closing argument, the prosecutor correctly identified Navneal as the sender of the text asking

                                  23   about the brand and explained that if it did not make sense that Navneal was asking what brand it

                                  24   was, there were also phone calls occurring between the text messages. 14RT 3968-3969. Thus

                                  25   the misstatement during opening statements occurred on March 27, 2015, and the closing

                                  26   argument which correctly identified the sender occurred two weeks later on April 9, 2015. 3

                                  27   Augmented Reporter’s Transcript (“ART”) 744; 14RT 3968. The exhibit properly identified the

                                  28   sender as Navneal and the jury had the exhibits in the jury room. 1ACT 25, 14RT 4041. The trial

                                                                                        45
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 46 of 53




                                   1   court additionally instructed the jury that nothing the attorneys say is evidence. 14RT 3907.

                                   2   Based on the facts above, this Court finds that the state appellate court reasonably determined that

                                   3   the prosecutor’s erroneous remark during opening statements was not the type of “egregious

                                   4   misconduct” that constitutes a deprivation of constitutional due process. See Donnelly, 416 U.S.

                                   5   at 647-48.

                                   6
                                              Furthermore, the state appellate court’s factual finding that the prosecutor did not violate
                                   7
                                       an in limine ruling by introducing the text messages has not been rebutted by clear and convincing
                                   8
                                       evidence. See 28 U.S.C. § 2254(e)(1). As noted above, where the state court’s factual findings
                                   9
                                       are at issue in a habeas proceeding, the district court must first conduct an “intrinsic review” of its
                                  10
                                       fact-finding process. See Taylor v. Maddox, 366 F.3d 992, 999-1000 (9th Cir. 2004), abrogated
                                  11
                                       on other grounds, Murray v. Schriro, 745 F.3d 984, 1000 (9th Cir. 2014). “[A] decision
                                  12
Northern District of California
 United States District Court




                                       adjudicated on the merits in a state court and based on a factual determination will not be
                                  13
                                       overturned on factual grounds unless objectively unreasonable in light of the evidence presented in
                                  14
                                       the state-court proceeding.” Miller-El, 537 U.S. at 340; see also Cavazos v. Smith, 565 U.S. 1, 2
                                  15
                                       (2011) (per curiam) (it is not the province of the district court on federal habeas review to reassess
                                  16
                                       issues of credibility or to reweigh the evidence). However, the salient question under section
                                  17
                                       2254(d)(2) is whether the state appellate court, applying the normal standards of appellate review,
                                  18
                                       could reasonably conclude that the trial court’s findings are supported by the record. See Lambert
                                  19
                                       v. Blodgett, 393 F.3d 943, 978 (9th Cir. 2004).
                                  20
                                              Here, during pretrial proceedings, the trial court discussed a defense motion in limine to
                                  21
                                       exclude statements by Safford and Navneal. See 4RT 937-938. The prosecutor who argued
                                  22
                                       against the defense motion at that hearing clarified that the motion was based on an incident in
                                  23
                                       which Navneal, Petitioner, and another person were pulled over in a car and Navneal told the
                                  24
                                       police that the gun they had was Petitioner’s. 4RT 938. The trial court ruled that it would not
                                  25
                                       allow that statement to be admitted and asked, “So if that’s the only statement that you are
                                  26
                                       proposing as to Navneal Singh, then this motion would be granted. Okay?” The prosecutor at the
                                  27
                                       hearing responded, “Agreed.” 4RT 938. At trial, neither defense counsel objected to the
                                  28
                                                                                         46
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 47 of 53




                                   1   prosecutor’s opening statement describing the texts between Navneal and Singh from the day of

                                   2   the murders. 3ART 744. People’s exhibits 98-101 were summaries of calls and texts between

                                   3   five of the six participants on the afternoon and evening of the murders. 1ACT 24-26. During a

                                   4   break shortly after the prosecution marked People’s exhibits 98-101 for identification, the trial

                                   5   court and parties discussed a variety of evidentiary issues outside the presence of the jury, yet

                                   6   neither defense counsel objected to them. 12RT 3425-3426, 3429-3435. Neither defense counsel

                                   7   objected while the prosecutor questioned Investigator Austen about People’s exhibits 98-101.

                                   8   12RT 3437-3443. Although Killens’s attorney objected to the admission of People’s exhibits 98-

                                   9   101 under California Evidence Code § 352, he did not claim they violated the trial court’s prior in

                                  10   limine ruling. 13RT 3696. The prosecutor argued that the exhibits were admissible as summaries

                                  11   of voluminous records, explained that the full phone records were contained on a DVD, and that

                                  12   all parties had stipulated to the admission of that DVD as Exhibit 173. 13RT 3696-3697. The
Northern District of California
 United States District Court




                                  13   trial court admitted the summaries over objection. 13RT 3699-3700. The discussion at the in

                                  14   limine ruling and the lack of any objection when evidence of the text messages and People’s

                                  15   exhibits 98-101 were introduced supports the state appellate court’s finding, as stated above, that

                                  16   the in limine ruling was limited to the statements Navneal made when a gun was found in a car.

                                  17          Thus, the record demonstrates that Petitioner had a full, fair and complete opportunity to

                                  18   argue the basis of this claim during the motion in limine hearings before the trial court. Therefore,

                                  19   the Court finds that the state court’s fact-finding process outlined above survives intrinsic review.

                                  20   See Hibbler v. Benedetti, 693 F.3d 1140, 1146 (9th Cir. 2012) (noting that “a federal court may

                                  21   not second-guess a state court’s fact-finding process unless, after review of the state-court record,

                                  22   it determines that the state court was not merely wrong, but actually unreasonable”) (quoting

                                  23   Taylor, 366 F.3d at 999). “Once the state court’s fact-finding process survives this intrinsic

                                  24   review . . . the state court’s findings are dressed in a presumption of correctness. . . .” Taylor, 366

                                  25   F.3d at 1000. “AEDPA spells out what this presumption means: State-court fact-finding may be

                                  26   overturned based on new evidence presented for the first time in federal court only if such new

                                  27   evidence amounts to clear and convincing proof that the state-court finding is in error.” Id. (citing

                                  28   28 U.S.C. § 2254(e)(1)). On federal habeas review, the trial court’s aforementioned finding at the
                                                                                         47
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 48 of 53




                                   1   motion in limine hearing is entitled to deference under section 2254(d)(2). Petitioner fails to

                                   2   present clear and convincing evidence sufficient to overcome the presumption of correctness of

                                   3   the trial court’s factual findings, and, therefore, the state appellate court reasonably determined the

                                   4   prosecutor did not commit misconduct by violating a court order.

                                   5          Finally, the state appellate court reasonably determined that the prosecutor’s argument that

                                   6   the text messages showed that Navneal was going to give Petitioner a gun was permissible based

                                   7   on evidence in the record. Investigator Austen testified that “slide” is a nickname for a

                                   8   semiautomatic weapon. 12RT 3442. Thus, the prosecutor properly argued that when Navneal

                                   9   texted “slide” to petitioner, they were talking about a gun. 14RT 3968. See Menendez, 422 F.3d

                                  10   at 1037; Necoechea, 986 F.2d at 1276. That Saxton and Romero both testified that Petitioner fired

                                  11   many shots from a gun that Navneal had just handed him further supports the state appellate

                                  12   court’s ruling. 8RT 2319-2326; 10RT 2818-2824, 2827.
Northern District of California
 United States District Court




                                  13          Accordingly, the state appellate court’s decision denying Petitioner’s challenge to the

                                  14   alleged prosecutorial misconduct relating to the aforementioned text messages were not contrary

                                  15   to, or an unreasonable application of, clearly established Supreme Court precedent, nor were they

                                  16   based on an unreasonable determination of the facts in light of the evidence presented. See 28

                                  17   U.S.C. § 2254(d)(1), (2). Therefore, Petitioner is not entitled to relief on his final prosecutorial

                                  18   misconduct claim, and it is DENIED.

                                  19          F.      Ineffective Assistance of Counsel—Failing to Object to Prosecutor’s “Lesser
                                                      Criminals” Remarks
                                  20
                                                      1.      Background
                                  21
                                              Petitioner claims that the prosecutor improperly “traded on the prestige and expertise of [his]
                                  22
                                       office” by claiming to have determined who the “lesser criminals” were in this case, and that trial
                                  23
                                       counsel rendered ineffective assistance by failing to object.13 Dkt. 21 at 13-14.
                                  24

                                  25

                                  26          13
                                                 In this IAC claim, Petitioner suggests under his “Supporting Facts” section that “[t]he
                                       prosecution interjected facts not in evidence four times.” Dkt. 21 at 13. However, in the title of
                                  27   this IAC claim, Petitioner only refers to the “lesser criminals” aspect of the prosecutor’s argument.
                                       See id. Habeas Rule 2(c) requires that a habeas petition “‘specify all the grounds for relief
                                  28
                                       available to the petitioner’” and “‘state the facts supporting each ground.’” See also Mayle v.
                                                                                           48
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 49 of 53




                                   1          The state appellate court summarized the background involving the prosecutor’s remarks

                                   2   about “lesser criminals” as well as the related the trial court proceedings as follows:

                                   3                          a. Proceedings Below
                                   4
                                                      The prosecutor’s remarks about “lesser criminals” and “lesser
                                   5                  players” came in the context of a discussion about whether the jury
                                                      should believe Saxton and Romero. The prosecutor acknowledged
                                   6                  that both Saxton and Romero had admitted to having previously been
                                                      untruthful and that both had been granted immunity, which was
                                   7
                                                      “leniency.” The prosecutor explained that the District Attorney’s
                                   8                  Office “deals with many criminal situations where in order to get a
                                                      more serious crime solved we have to give some concessions to lesser
                                   9                  criminals . . . . And I think you can understand in this situation how
                                                      important it was to get these two killers convicted, . . . how we had to
                                  10                  give some leniency to lesser players in this case.”
                                  11
                                       Singh, et. al., 2018 WL 1046260, at *28.
                                  12
Northern District of California
 United States District Court




                                                      2.      Applicable Law
                                  13
                                              The applicable law with respect to ineffective assistance of counsel claims is summarized
                                  14
                                       above. See supra Discussion Part IV.D.2.
                                  15
                                                      3.      Analysis
                                  16
                                              As mentioned, the “lesser criminals” aspect of the prosecutor’s closing argument occurred
                                  17
                                       in the context of a discussion about the credibility of Saxton and Romero, which is included in its
                                  18
                                       entirety below:
                                  19

                                  20          This last one I want to focus on, how reasonable is the testimony when you
                                              consider all the other evidence in this case? These are touch stones for you to grab
                                  21          onto to give you some assurance that you can believe the witnesses Saxton and
                                              Romero. Did the witness admit to being untruthful? Yeah. They admit it. We’re up
                                  22          front with this. Was immunity leniency? Of course. We make no apology for this,
                                              by the way. Our office deals with many criminal situations where in order to get a
                                  23

                                  24

                                  25   Felix, 545 U.S. 644, 649, 655 (2005). “Courts generally do not decide issues not raised by the
                                       parties.” Galvan v. Alaska Dep’t of Corr., 397 F.3d 1198, 1204 (9th Cir. 2005). Thus, although the
                                  26   state appellate court opinion discusses three other remarks by the prosecutor, this Court only
                                       addresses the IAC claims as it relates to the “lesser criminals” aspect of the prosecutor’s argument,
                                  27   which is the only remark raised under this IAC claim in his amended petition. See Dkt. 21 at 13-
                                       14.
                                  28
                                                                                         49
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 50 of 53




                                              more serious crime solved we have to give some concessions to lesser criminals.
                                   1          It’s a fact of life. It’s what we do. We have to do it. Many times we don’t, but
                                   2          sometimes you have to. And I think you can understand in this situation how
                                              important it was to get these two killers convicted, how we had to do this, how we
                                   3          had to give some leniency to lesser players in this case.

                                   4
                                       14RT 3945-3946. Even if trial counsel had failed to object to the prosecutor’s arguments at
                                   5
                                       closing outlined above, Petitioner must make a showing that trial counsel’s failure to object fell
                                   6
                                       outside the bounds of reasonably competent professional assistance, or that he was prejudice by
                                   7
                                       counsel’s failure to interpose an objection. See Strickland, 466 U.S. at 688, 694.
                                   8
                                              After noting that Petitioner did not object to the “lesser criminals” aspect of the
                                   9
                                       prosecutor’s argument, the state appellate court determined that trial counsel was not ineffective
                                  10
                                       for failing to object because the prosecutor did not improperly invoke the prestige of his office.
                                  11
                                       Singh, et. al., 2018 WL 1046260, at *28-30. The state appellate court determined that “[b]y
                                  12
Northern District of California




                                       referring to Saxton and Romero as ‘lesser criminals’ and ‘lesser players,’ the prosecutor was
 United States District Court




                                  13
                                       arguing the evidence, which showed that Saxton and Romero were not the actual shooters.” Id. at
                                  14
                                       *30. Additionally, the state appellate court rejected Petitioner’s IAC claim relating to this remark
                                  15
                                       because it concluded that “trial counsel could have reasonably decided that any objections to the
                                  16
                                       prosecutor’s remarks were not likely to be sustained.” Id.
                                  17
                                              The state appellate court reasonably determined that the prosecutor’s argument was
                                  18
                                       properly based on the evidence. This evidence showed that although Saxton and Romero had
                                  19
                                       potential criminal liability, such liability could not have been equivalent to the liability of actual
                                  20
                                       perpetrators because they were not the actual shooters. Specifically, the record showed that
                                  21
                                       Saxton and Romero agreed to participate in a home invasion robbery, that Saxton drove Petitioner
                                  22
                                       and Killens back to Seaside after the murders, and that Petitioner spent the night with Romero at
                                  23
                                       Romero’s mother’s house. 8RT 2304-2305, 2325-2327, 2336, 10RT 2829-2832, 2843, 11RT
                                  24
                                       3030. Saxton testified that he had been given immunity to testify. 8RT 2335. Romero testified
                                  25
                                       that he was in a witness protection program through which he was receiving financial help with
                                  26
                                       rent and food until the trial was over, and that he received a deal on pending charges of possession
                                  27
                                       of stolen computers and possession for sale of narcotics. 10RT 2883, 2838-2840. Thus, the state
                                  28
                                                                                          50
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 51 of 53




                                   1   appellate court reasonably determined that the prosecutor was not improperly invoking the

                                   2   prestige of his office but was simply explaining why Saxton and Romero received immunity and

                                   3   other concessions. See Boyde v. California, 494 U.S. 370, 385 (1990) (the arguments of counsel

                                   4   “must be judged in the context in which they [were] made.”).

                                   5          In any event, even if trial counsel failed to object, Petitioner has failed to make any

                                   6   showing that any objection—assuming it would have been sustained—would have altered the

                                   7   jury’s decision to convict Petitioner. See Jackson v. Brown, 513 F.3d 1057, 1082 (9th Cir. 2008)

                                   8   (“[E]ven if [counsel’s] failure to object was deficient, we cannot find that, but for his errors, there

                                   9   is a reasonable probability that the jury would not have still convicted [the petitioner].”).

                                  10   Furthermore, in the context of the overwhelming evidence against Petitioner at trial, there was no

                                  11   reasonable likelihood that such a comment by the prosecutor made a difference in the outcome of

                                  12   the trial. As a result, the state appellate court reasonably concluded that trial counsel’s failure to
Northern District of California
 United States District Court




                                  13   object to the prosecutor’s aforementioned remark was not prejudicial under Strickland. See Singh,

                                  14   et. al., 2018 WL 1046260, at *28-30. Because the state appellate court did not unreasonably apply

                                  15   Strickland, relief on this IAC claim is DENIED.

                                  16          G.      Cumulative Error
                                  17          Petitioner argues that the cumulative effect of the errors violated his right to a fair trial.

                                  18   Dkt. 21 at 14-15. The state appellate court determined that the cumulative effect of any trial errors

                                  19   did not violate due process, stating as follows:

                                  20                  Both defendants contend that even if no one of the alleged trial errors
                                  21                  was prejudicial, there was cumulative prejudice. (See Hill, supra, 17
                                                      Cal. 4th at p. 844 [“a series of trial errors, though independently
                                  22                  harmless, may in some circumstances rise by accretion to the level of
                                                      reversible and prejudicial error”].) Although we have noted a few
                                  23                  instances of prosecutorial error, we found no prejudice from the
                                                      individual instances, and we find no prejudice from the cumulative
                                  24
                                                      effect of those prosecutorial errors. Having found no other trial errors,
                                  25                  there can be no cumulative prejudice.
                                       Singh, et. al., 2018 WL 1046260, at *31.
                                  26
                                              In some cases, although no single trial error is sufficiently prejudicial to warrant reversal,
                                  27
                                       the cumulative effect of several errors may still prejudice a defendant so much that his conviction
                                  28
                                                                                          51
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 52 of 53




                                   1   must be overturned. Alcala v. Woodford, 334 F.3d 862, 893-95 (9th Cir. 2003). However, where

                                   2   there is no single constitutional error existing, as in this case, nothing can accumulate to the level

                                   3   of a constitutional violation. Hayes v. Ayers, 632 F.3d 500, 524 (9th Cir. 2011). Accordingly, we

                                   4   find that the Court of Appeal was reasonable in its rejecting Petitioner’s claim for cumulative

                                   5   error, and Petitioner is not entitled to relief. Petitioner’s cumulative error claim is DENIED.

                                   6          H.      Prosecutorial Error
                                   7          Lastly, Petitioner claims that pervasive prosecutorial error combined to deprive him of a fair

                                   8   trial. Dkt. 21 at 15-16.

                                   9          The state appellate court determined that the combined effect of the prosecutorial errors did

                                  10   not violate federal due process, reasoning as follows:

                                  11                  Defendant Singh contends the prosecutorial misconduct in this case
                                  12                  “so infect[ed] the trial with unfairness” that his convictions were a
Northern District of California




                                                      denial of due process. Defendant Singh asserts that the record shows
 United States District Court




                                  13                  the prosecutor “did whatever was necessary to gain favorable rulings
                                                      from the court and to bias the jury against the defendants.”
                                  14
                                                      The record does not support defendant Singh’s description of the
                                  15
                                                      prosecution’s efforts to obtain convictions in this case. As we have
                                  16                  detailed, defendant Singh’s individual claims of prosecutorial
                                                      misconduct are without merit or were not prejudicial. With respect to
                                  17                  the ballistics evidence, the prosecutor’s improper questions and
                                                      comments about testing at an outside lab was harmless in light of the
                                  18                  other evidence establishing that both defendants shot the victims.
                                                      Even if the prosecutor misstated the circumstantial evidence
                                  19
                                                      instruction, it was not reasonably probable that the jury would have
                                  20                  misunderstood the law of accomplice testimony in light of the trial
                                                      court’s instructions and defense arguments. Similarly, although the
                                  21                  prosecutor initially attributed a text message to defendant Singh, the
                                                      evidence showed that Navneal actually sent the text message and thus
                                  22                  it was not reasonably probable that the jury would have believed the
                                                      message was sent by defendant Singh. There was no prosecutorial
                                  23
                                                      misconduct with respect to the prosecutor’s questions and arguments
                                  24                  concerning Alexander, and no prosecutorial misconduct with respect
                                                      to the prosecutor’s arguments about “lesser criminals,” “tricks,” the
                                  25                  “stupid things” criminals do, and how “[p]eople like these” kill to
                                                      show they are powerful. Finally, the prosecutor corrected his initial
                                  26                  representation about the Facebook messages, which in any event did
                                  27                  not affect the trial court’s ruling and did not go before the jury.

                                  28
                                                                                         52
                                         Case 4:18-cv-07622-YGR Document 29 Filed 12/11/20 Page 53 of 53




                                                      In sum, this is not a case in which the prosecutor committed errors
                                   1                  that “ ‘ “so infect[ed] the trial with unfairness as to make the resulting
                                   2                  conviction a denial of due process.” ’ [Citations.]” (Cunningham,
                                                      supra, 25 Cal. 4th at p. 1000.)
                                   3
                                       Singh, et. al., 2018 WL 1046260, at *31.
                                   4
                                              Here, the Court has previously discussed above why the state appellate court reasonably
                                   5
                                       determined that the prosecutor’s conduct (described above in Petitioner’s claims relating to
                                   6
                                       prosecutorial misconduct) did not violate federal due process. For the same reasons, the Court
                                   7
                                       finds that the state appellate court reasonably determined that pervasive prosecutorial error did not
                                   8
                                       violate Petitioner’s rights to due process and a fair trial. As this Court has determined in rejecting
                                   9
                                       his cumulative error claim, where there is no single constitutional error (or, as in this case, no
                                  10
                                       merit to any of Petitioner’s prosecutorial misconduct claims), nothing can accumulate to the level
                                  11
                                       of a constitutional violation. See Hayes, 632 F.3d at 524. Therefore, Petitioner’s claim relating to
                                  12
Northern District of California




                                       pervasive prosecutorial misconduct is DENIED.
 United States District Court




                                  13
                                       V.     CERTIFICATE OF APPEALABILITY
                                  14
                                              No certificate of appealability is warranted in this case. For the reasons herein, jurists of
                                  15
                                       reason would not find this Court’s denial of Petitioner’s claims debatable or wrong. See Slack v.
                                  16
                                       McDaniel, 529 U.S. 473, 484 (2000). Petitioner may not appeal the denial of a Certificate of
                                  17
                                       Appealability in this Court but may seek a certificate from the Ninth Circuit under Rule 22 of the
                                  18
                                       Federal Rules of Appellate Procedure. See Rule 11(a) of the Rules Governing Section 2254 Cases.
                                  19
                                       VI.    CONCLUSION
                                  20
                                              For the reasons outlined above, the Court orders as follows:
                                  21
                                              1.      All claims from the amended petition are DENIED, and a certificate of
                                  22
                                       appealability will not issue. Petitioner may seek a certificate of appealability from the Ninth
                                  23
                                       Circuit Court of Appeals.
                                  24
                                              2.      The Clerk shall terminate any pending motions and close the file.
                                  25
                                             IT IS SO ORDERED.
                                  26   Dated: 12/11/2020
                                                                                                      _______________________________
                                  27                                                                  YVONNE GONZALEZ ROGERS
                                                                                                      United States District Judge
                                  28
                                                                                         53
